Exhibit 10.38

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

EXECUTION VERSION

 

 

SERVICING AGREEMENT

dated as of August 22, 2018

among

WILLIS ENGINE STRUCTURED TRUST IV,

WILLIS LEASE FINANCE CORPORATION,

 as Servicer and Administrative Agent,

and

EACH SERVICED GROUP MEMBER

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS


1

 

 

SECTION 1.01.

Definitions


1

 

 

 

ARTICLE 2 APPOINTMENT; SERVICES


1

 

 

SECTION 2.01.

Appointment


1

SECTION 2.02.

Services


2

SECTION 2.03.

Limitations


2

 

 

 

ARTICLE 3 STANDARD OF CARE; CONFLICTS OF INTEREST; STANDARD OF LIABILITY


2

 

 

SECTION 3.01.

Standard of Care


2

SECTION 3.02.

Conflicts of Interest


2

SECTION 3.03.

Standard of Liability


3

SECTION 3.04.

Waiver of Implied Standard


4

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES


4

 

 

SECTION 4.01.

Representations and Warranties by WEST and each other Person in Serviced Group


4

SECTION 4.02.

Representations and Warranties by Servicer


4

 

 

 

ARTICLE 5 SERVICER UNDERTAKINGS


5

 

 

SECTION 5.01.

Staff and Resources


5

SECTION 5.02.

Access


5

SECTION 5.03.

Compliance with Law


5

SECTION 5.04.

Commingling


5

SECTION 5.05.

Notes Offering


7

SECTION 5.06.

Notification of Defaults


7

SECTION 5.07.

Ownership Placards


7

 

 

 

ARTICLE 6 UNDERTAKINGS OF WEST AND SERVICED GROUP


7

 

 

SECTION 6.01.

Cooperation


7

SECTION 6.02.

No Representation with Respect to Third Parties


7

SECTION 6.03.

Related Document Amendments


7

SECTION 6.04.

Other Servicing Arrangements


7

SECTION 6.05.

Communications


8

SECTION 6.06.

Ratification


8

SECTION 6.07.

Execution, Amendment, Modification or Termination of Asset Documents


8

 





ii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

SECTION 6.08.

Accounts and Cash Arrangements of the Serviced Group


8

SECTION 6.09.

Notification of Bankruptcy


8

SECTION 6.10.

Further Assurances


9

SECTION 6.11.

Covenants


9

SECTION 6.12.

Limitation of Obligation


10

SECTION 6.13.

New Issuer Subsidiaries


10

 

 

 

ARTICLE 7 RESPONSIBILITY OF SERVICED GROUP; BUDGETS; DIRECTIONS


10

 

 

SECTION 7.01.

Responsibility of Serviced Group


10

SECTION 7.02.

Instructions by WEST


10

SECTION 7.03.

Request for Authority


10

SECTION 7.04.

Overall Business Objectives with Respect to Asset


11

SECTION 7.05.

Operating Budget; Asset Expenses Budget


11

SECTION 7.06.

Transaction Approval Requirements


12

 

 

 

ARTICLE 8 EFFECTIVENESS


14

 

 

SECTION 8.01.

Effectiveness


14

 

 

 

ARTICLE 9 SERVICING FEES; EXPENSES


14

 

 

SECTION 9.01.

Servicing Fees


14

SECTION 9.02.

Rent Based Fee


14

SECTION 9.03.

Disposition Fee


15

SECTION 9.04.

Expenses


15

 

 

 

ARTICLE 10 TERM; RIGHT TO TERMINATE; CONSEQUENCES OF TERMINATION; SURVIVAL


15

 

 

SECTION 10.01.

Term


15

SECTION 10.02.

Right to Terminate.


15

SECTION 10.03.

Consequences of Termination


18

SECTION 10.04.

Survival


19

 

 

 

ARTICLE 11 INDEMNIFICATION


19

 

 

SECTION 11.01.

Indemnity


19

SECTION 11.02.

Procedures for Defense of Claims


20

SECTION 11.03.

Reimbursement of Costs


21

 

 

 

ARTICLE 12 ASSIGNMENT AND DELEGATION


21

 

 

SECTION 12.01.

Assignment and Delegation


21

 

 

 

ARTICLE 13 MISCELLANEOUS


22

 

 

SECTION 13.01.

Reasonable Efforts


22

 





iii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

SECTION 13.02.

Notices


22

SECTION 13.03.

Governing Law


23

SECTION 13.04.

Jurisdiction


24

SECTION 13.05.

Waiver of Jury Trial


24

SECTION 13.06.

Counterparts; Third Party Beneficiaries


24

SECTION 13.07.

Entire Agreement


24

SECTION 13.08.

Power of Attorney


25

SECTION 13.09.

Restrictions on Disclosure


25

SECTION 13.10.

Rights of Setoff


26

SECTION 13.11.

Nonpetition


26

SECTION 13.12.

Severability


26

SECTION 13.13.

Amendments


26

SECTION 13.14.

Asset Trustee Liability


26

 

 

 

Appendices

 

 

 

Appendix A

Definitions

 

 

Schedules

 

 

 

Schedule 2.02(a)

Services

Schedule 4.01(a)

Assets

Schedule 8.01

Conditions to Effectiveness

 

 

Exhibits

 

 

 

Exhibit A

Form of Operating Budget and Asset Expenses Budget for the Initial Period

Exhibit B

Form of Serviced Group Member Supplement.

 

 



iv

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SERVICING AGREEMENT (as amended, modified or supplemented from time to time in
accordance with the terms hereof, the “Agreement”) dated as of August 22, 2018
among WILLIS ENGINE STRUCTURED TRUST IV, a Delaware statutory trust (“WEST”),
WILLIS LEASE FINANCE CORPORATION, a Delaware corporation incorporated under the
laws of Delaware, in its capacity as Servicer (together with its successors and
permitted assigns, the “Servicer”) and as the Administrative Agent, and each
member of the Serviced Group from time to time party hereto.

For the consideration set forth herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, each of the parties
hereto, and each Person that becomes a party hereto pursuant to a Serviced Group
Member Supplement, hereby agrees as follows:

ARTICLE 1

 

DEFINITIONS

SECTION 1.01.    Definitions.  The terms used herein have the meaning assigned
to them in Appendix A hereto.  Unless otherwise defined herein, all capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Indenture.

ARTICLE 2

 

APPOINTMENT; SERVICES

SECTION 2.01.    Appointment.

(a)        Each Person within the Serviced Group hereby appoints the Servicer as
the exclusive provider of the Services (as defined in Section 2.02(a) below) to
each such Person in respect of the Assets on the terms and subject to the
conditions set forth in this Agreement.

(b)        The Servicer hereby accepts such appointment and agrees to perform
the Services on the terms and subject to the conditions set forth in this
Agreement.  In connection with the provision of the Services with respect to the
Assets, the Servicer generally shall, where and to the extent practicable and in
the case of Services that are not performed by the Servicer directly, contract
for or otherwise obtain goods and services from third party providers in the
name of, or as disclosed agent for, the relevant Person within the Serviced
Group.  If the Servicer shall not have contracted for or otherwise obtained such
goods and services in the name of, or as disclosed agent for, the relevant
Person within the Serviced Group, the Servicer shall use its reasonable efforts
to cause WEST or such Subsidiary to be in a position to have direct recourse
against any such third party provider providing goods and services for WEST or
such Subsidiary for any breaches by such third party provider related to the
provision of such goods and services.

(c)        WEST hereby warrants and represents to the Servicer that it and each
Subsidiary has appointed or will appoint the Administrative Agent to act as its
representative with respect to any matter in respect of which any Person within
the Serviced Group is required or permitted to take any action pursuant to the
terms of this Agreement.  Accordingly, in connection with the





1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

performance of the Services, unless an Administrative Agent Event of Default
shall have occurred and be continuing, or unless earlier notified by WEST that
the appointment of the Administrative Agent to act on behalf of each Person
within the Serviced Group has not become effective or has been revoked or
terminated, the Servicer shall in all cases be entitled to rely on the
instructions (or other actions) of the Administrative Agent as representative of
each Person within the Serviced Group other than the actions specified in
Section 7.06(a)(i) and 7.06(a)(iv).

SECTION 2.02.    Services.

(a)        The services to be provided by the Servicer in respect of the Assets
(the “Services”) are as set forth in Schedule 2.02(a) and under this Agreement.

(b)        Except with respect to the obligations expressly provided herein, in
connection with the performance of the Services, the Servicer shall in all cases
only be obligated to act upon, and shall be entitled to rely on, the
instructions of WEST or, as provided above in Section 2.01(c), the
Administrative Agent, on behalf of each Person within the Serviced Group.  The
Servicer shall not be liable to WEST, any Subsidiary, the Indenture Trustee or
any other Person for any act or omission to act taken in accordance with such
instructions, except to the extent provided in Section 3.03.

SECTION 2.03.    Limitations.

(a)        Neither the Servicer nor any of its Affiliates (other than each
Person within the Serviced Group) shall assume any WEST Liabilities.  In
connection with the performance of the Services and its other obligations
hereunder, the Servicer shall not be obligated to take or refrain from taking
any action which is reasonably likely to (A) violate any Applicable Law,
(B) lead to an investigation by any Governmental Authority or (C) expose the
Servicer to any liabilities for which, in the Servicer’s good faith opinion,
adequate bond or indemnity has not been provided.

(b)        Each Person within the Serviced Group shall at all times retain full
legal and equitable title to the Assets, notwithstanding the management thereof
by the Servicer hereunder.

ARTICLE 3

 

STANDARD OF CARE; CONFLICTS OF INTEREST; STANDARD OF

LIABILITY

SECTION 3.01.    Standard of Care.  The Servicer shall perform the Services with
reasonable care and diligence at all times as is customary in the engine
operating leasing industry and, for so long as there are any Assets that are
Airframes, the aircraft operating leasing industry, as if it were the owner of
each such Engine or Airframe, as applicable (the “Standard of Care”).  The
Standard of Care shall be implemented in a manner which is consistent with the
reasonable commercial practices of leading international Aircraft Engine
operating lessors and, for so long as there is any Asset that that is an
Airframe, leading international aircraft operating lessors, and is consistent
with the Indenture.

SECTION 3.02.    Conflicts of Interest.





2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(a)        Each Person within the Serviced Group acknowledges and agrees that
(i) in addition to managing the Assets under this Agreement, the Servicer may
manage, and shall be entitled to manage, from time to time, the separate assets
owned by it or its Affiliates (other than each Person within the Serviced Group)
and third parties (“Other Assets”); (ii) in addition to the management of the
Assets and the Other Assets, the Servicer shall, and shall be entitled to, carry
on its commercial businesses, including the financing, purchase or other
acquisition, leasing and sale of Other Assets; (iii) in the course of conducting
such activities, the Servicer may from time to time have conflicts of interest
in performing its duties on behalf of the various entities to whom it provides
management services and with respect to the various assets in respect of which
it provides management services; and (iv) the Controlling Trustees of WEST have
approved the transactions contemplated by this Agreement and desire that such
transactions be consummated and, in giving such approval, the Controlling
Trustees of WEST have expressly recognized that such conflicts of interest may
arise and that when such conflicts of interest arise the Servicer shall perform
the Services in accordance with the Standard of Care and the Servicer Conflicts
Standard set forth below in Section 3.02(b)

(b)        If conflicts of interest arise regarding the management or
remarketing of any Asset, on the one hand, and any Other Asset, on the other
hand, the Servicer shall promptly notify WEST and the Indenture Trustee (but in
no later than the date on which the next Monthly Report is delivered).  The
Servicer shall perform the Services in good faith and to the extent such Asset
and such Other Asset are substantially similar in terms of objectively
identifiable characteristics relevant for purposes of the particular Services to
be performed, the Servicer shall not discriminate between such Asset and such
Other Asset on an unreasonable basis (the standard set forth in this Section
3.02(b) shall be referred to collectively as the “Servicer Conflicts Standard”).

SECTION 3.03.    Standard of Liability.  The Servicer shall not be liable to any
Person within the Serviced Group for any Losses arising (i) as a result of an
Asset being sold, leased or purchased on less favorable terms than might have
been achieved at any time, provided such transactions were entered into on the
basis of an arm’s-length commercial decision of the Servicer, or (ii) in respect
of the Servicer’s obligation to apply the Servicer Conflicts Standard in respect
of its performance of the Services, except, in either case, in the case of
willful misconduct, negligence or fraud on the part of the Servicer.  The
Servicer shall not be liable to any Person within the Serviced Group for any
Loss arising as a result of the performance of any of the Servicer’s obligations
as Servicer or as a result of any action which the Servicer is requested to take
or refrain from taking by WEST (or the Administrative Agent), unless (A) such
Loss has arisen as a result of the willful misconduct, negligence or fraud of
the Servicer, (B) such Loss has directly resulted from a breach by the Servicer
of the express terms and conditions of this Agreement or (C) such Loss is a Loss
for which the Servicer has indemnified WEST and its Affiliates and arises as a
result of any material misstatements or omissions in any public filing or
offering memorandum relating to information on the Assets, the Servicer and the
Services provided by the Servicer for disclosure in such public filing or
offering memorandum, provided that the Servicer may reasonably rely on
information from third parties without incurring liability (the liability
standards set forth in this Section 3.03, the “Standard of Liability”).





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECTION 3.04.    Waiver of Implied Standard.  Except as expressly stated above
in this Article 3, all other warranties, conditions and representations, express
or implied, statutory or otherwise, arising under Delaware or New York law or
any other Applicable Law in relation to either the skill, care, diligence or
otherwise in respect of any Service to be performed hereunder or to the quality
or fitness for any particular purpose of any goods are hereby to the fullest
extent permitted by Applicable Law excluded and the Servicer shall not be liable
in contract, tort or otherwise under Delaware or New York law or any other
Applicable Law for any Loss arising out of or in connection with the Services to
be supplied pursuant to this Agreement or any goods to be provided or sold in
conjunction with such Services.

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.    Representations and Warranties by WEST and each other Person in
Serviced Group.  Each Person within the Serviced Group represents and warrants
to the Servicer as follows:

(a)        Assets:  Schedule 4.01(a) contains a true and complete list of all
Assets as of the Initial Closing Date, notwithstanding that WEST may not have,
as of such date, acquired the Asset Interests relating to such Assets.

(b)        Asset Documents:  WEST shall deliver to the Servicer on the Initial
Closing Date a true, correct and complete copy of all material Asset Documents
as of such Initial Closing Date in the possession of any Person within the
Serviced Group.

(c)        Accounts and Cash Flow:  WEST shall, prior to the Initial Closing
Date, provide to the Servicer a true and complete list of all the Existing
Accounts of each Person within the Serviced Group included among the Assets as
of such Initial Closing Date with respect to which any Person within the
Serviced Group has authority.

SECTION 4.02.    Representations and Warranties by Servicer.  The Servicer
represents and warrants to each Person within the Serviced Group as follows:

(a)        The Servicer is a corporation duly organized and validly existing
under the laws of the State of Delaware.

(b)        The Servicer has all requisite power and authority to execute this
Agreement and to perform its obligations under this Agreement.  All corporate
acts and other proceedings required to be taken by the Servicer to authorize the
execution and delivery of this Agreement and the performance of its obligations
contemplated under this Agreement have been duly and properly taken.

(c)        This Agreement has been duly executed and delivered by the Servicer
and is a legal, valid and binding obligation of the Servicer enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or other laws of





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

general application affecting the enforcement of creditors’ rights or by general
principles of equity.

(d)        Neither the execution and delivery of this Agreement by the Servicer
nor the performance by the Servicer of any of its obligations under this
Agreement will (i) violate any provision of the organizational documents of the
Servicer, (ii) violate any order, writ, injunction, judgment or decree
applicable to the Servicer or any of its property or assets, (iii) violate in
any material respect any Applicable Law, or (iv) result in any conflict with,
breach of or default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any material
note, bond, mortgage, indenture, warrant or other similar instrument or any
material license, permit, agreement or other obligation to which the Servicer is
a party or by which the Servicer or any of its properties or assets may be
bound.

(e)        There are no Proceedings or investigations to which the Servicer or
any of its Affiliates is a party pending, or to the best of the Servicer’s
knowledge, threatened, before any court, regulatory body, administrative agency
or other tribunal or governmental instrumentality (A) asserting the invalidity
of this Agreement or any other Related Document, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Related Document or (C) seeking any determination or ruling that is
reasonably likely to materially and adversely affect the performance by the
Servicer of its obligations under or the validity or enforceability of, this
Agreement or any other Related Document to which it is a party.

ARTICLE 5

 

SERVICER UNDERTAKINGS

SECTION 5.01.    Staff and Resources.  In performing the Services, the Servicer
shall employ or otherwise engage such staff (including in-house legal staff) and
maintain such supporting resources as the Servicer shall deem necessary in
accordance with its usual business practices with respect to its own aircraft
and Aircraft Engines, both in number and in quality, to enable the Servicer to
perform the Services in accordance with the terms of this Agreement.

SECTION 5.02.    Access.  The Servicer at such times as WEST may reasonably
request shall make available to the Serviced Group and their agents (including
auditors) (A) reports, ledgers, documents, and other records (including computer
records), its books and other information related to the Assets or the business
of the Serviced Group and (B) the officers and employees of the Servicer,
subject to their reasonable availability, in each case, to enable the Serviced
Group to monitor the performance of the Servicer under this Agreement.

SECTION 5.03.    Compliance with Law.  The Servicer shall, in connection with
the performance of the Services, comply with all laws, rules and regulations
applicable to the Servicer and with the laws, rules and regulations applicable
to the Assets.

SECTION 5.04.    Commingling.  The Servicer shall not commingle with its own
funds, (i) any funds of any Person within the Serviced Group or (ii) any
misdirected funds received from Lessees and others.  Any such misdirected funds
shall be promptly redirected to a Bank





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Account.  The Servicer hereby covenants with the Serviced Group that it will
conduct its business such that it is a separate and readily identifiable
business from, and independent of, each Person within the Serviced Group (it
being understood that the Servicer and any of its Affiliates may publish
financial statements that consolidate those of the Serviced Group, if to do so
is required by any Applicable Law or GAAP and the Servicer and any of its
Affiliates may, if applicable file consolidated, combined or unitary tax returns
with any Person within the Serviced Group) and further covenants that, during
the term of this Agreement:

(a)        it will observe all corporate formalities necessary to remain a legal
entity separate and distinct from, and independent of, each Person within the
Serviced Group;

(b)        it will maintain its assets and liabilities separate and distinct
from each Person within the Serviced Group;

(c)        it will maintain records, books, accounts and minutes separate from
those of each Person within the Serviced Group;

(d)        it will pay its obligations in the ordinary course of its business as
a legal entity separate from each Person within the Serviced Group;

(e)        it will keep its funds separate and distinct from the funds of each
Person within the Serviced Group, and it will receive, deposit, withdraw and
disburse such funds separately from the funds of each Person within the Serviced
Group;

(f)        it will conduct its business in its own name, and not in the name of
any Person within the Serviced Group;

(g)        it will not pay or become liable for any debt of any Person within
the Serviced Group, other than to make payments in the form of indemnity as
required by the express terms of this Agreement;

(h)        it will not hold out that it is a division of WEST or its
Subsidiaries or that any Person within the Serviced Group is a division of it;

(i)         it will not induce any third party to rely on the creditworthiness
of any Person within the Serviced Group in order that such third party will be
induced to contract with it;

(j)         it will not enter into any transaction between it and any Person
within the Serviced Group that is as a whole materially more favorable to either
party than an agreement that the parties would have been able to enter into at
such time on an arm’s-length basis with a non-affiliated third party, other than
any Related Document in effect on the Initial Closing Date (it being understood
that the parties hereto do not intend by this covenant to ratify any
self-dealing transaction); and

(k)        it will observe all corporate formalities necessary to treat each
Person within the Serviced Group as a legal entity separate from each other
Subsidiary.





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECTION 5.05.    Notes Offering.  The Servicer agrees to cooperate with the
Serviced Group in connection with the public or private offering and sale of any
securities of WEST or any of its Affiliates (a “Notes Offering”).

SECTION 5.06.    Notification of Defaults.  Promptly, but in any case within
five (5) Business Days of becoming aware of the existence of any condition or
event which constitutes a Servicer Termination Event, Early Amortization Event
or an Event of Default, or any event which, with the lapse of time or the giving
of notice or both, would constitute a Servicer Termination Event, Early
Amortization Event or an Event of Default and which, in each case, has not been
waived in writing by the Controlling Party, the Servicer shall deliver to each
Person within the Serviced Group and the Indenture Trustee a written notice
describing the nature of such event and period of existence and, in the case of
a Servicer Termination Event, the action the Servicer is taking or proposed to
take with respect thereto.

SECTION 5.07.    Ownership Placards.  The Servicer shall use commercially
reasonable efforts to cause each Lessee to affix an ownership placard on each
related Airframe and Engine stating that such Airframe or Engine is owned by the
applicable Asset Trust.

ARTICLE 6

 

UNDERTAKINGS OF WEST AND SERVICED GROUP

SECTION 6.01.    Cooperation.  WEST and each other Person within the Serviced
Group shall at all times use commercially reasonable efforts to cooperate with
the Servicer to enable the Servicer to provide the Services, including providing
the Servicer with all powers of attorney as may be reasonably necessary or
appropriate to perform the Services.

SECTION 6.02.    No Representation with Respect to Third Parties.  WEST and each
other Person within the Serviced Group agree that as between the Servicer, on
the one hand, and any Person within the Serviced Group, on the other hand, no
representation is made as to the financial condition and affairs of any Lessee
of, or purchaser of, any Asset or any manufacturer, representative, maintenance
facility, contractor, vendor or supplier utilized by the Servicer in connection
with its performance of the Services and, subject to the Standard of Liability,
the Servicer shall have no liability with respect to such third parties.

SECTION 6.03.    Related Document Amendments.  Neither WEST nor any other Person
in the Serviced Group shall amend, without the prior consent of the Servicer in
each instance, any Related Document in such a manner that would increase in any
respect the scope, nature or level of the Services to be provided under this
Agreement nor change the Standard of Liability without the Servicer’s prior
written consent, which consent may be conditioned upon, among other things, a
proper adjustment in the compensation payable to the Servicer in order to take
into account the increased Services to be provided by the Servicer.

SECTION 6.04.    Other Servicing Arrangements.  Without the prior written
consent of the Servicer, neither WEST nor any other Person in the Serviced Group
shall (a) enter into, or cause or permit any Person (other than the Servicer) to
enter into on their behalf, any transaction for the lease or sale of any Asset
in respect of which the Servicer is at such time performing





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Services, or (b) employ any Person other than the Servicer to perform any of the
Services with respect to the Assets, except as provided in Article 10 of this
Agreement.

SECTION 6.05.    Communications.  WEST and each other Person within the Serviced
Group shall forward promptly to the Servicer a copy of any written communication
received from any Person in relation to any Asset.

SECTION 6.06.    Ratification.  WEST and each other Person within the Serviced
Group hereby ratifies and confirms, and agrees to ratify and confirm, any action
the Servicer takes or refrains from taking in accordance with this Agreement,
the Indenture and the Related Documents in the exercise of any of the powers or
authorities conferred upon the Servicer pursuant to the terms of this Agreement
and the Indenture.

SECTION 6.07.    Execution, Amendment, Modification or Termination of Asset
Documents.

(a)        If (i) any agreement, instrument or other document becomes an Asset
Document or any Asset Document shall have been amended, modified or terminated
and (ii) the Servicer was not substantially involved in the preparation and
execution of such new, amended, modified or terminated agreement, instrument or
other document, WEST shall deliver written notice thereof to the Servicer
together with (A) in the case of any newly executed Asset Document, a true and
complete copy of such Asset Document, a list of all Assets to which it relates
and a description, in reasonable detail, of the relevance of such Asset Document
to such Assets or (B) in the case of any amendment, modification or termination
of an Asset Document, a true and complete copy of any related agreement,
instrument or other document.

(b)        WEST shall promptly deliver to the Servicer a complete copy of the
Indenture.

(c)        At all times, WEST shall promptly notify the Servicer of the name,
identity and contact details of the Controlling Trustees and of any changes
thereto and any other relevant information relating to such Controlling Trustees
reasonably requested by the Servicer.

SECTION 6.08.    Accounts and Cash Arrangements of the Serviced Group.  At all
times, WEST shall promptly notify the Servicer of any New Account established by
or on behalf of any Person within the Serviced Group or otherwise relating to
the Assets and of any Existing Account relating to any aircraft or Aircraft
Engine that becomes an Asset after the date of this Agreement and of the closing
of any such account in any case not established or closed by the Servicer.

SECTION 6.09.    Notification of Bankruptcy.  If any Person within the Serviced
Group shall take any action to:

(a)        file any petition or application, commence any proceeding, pass any
resolution or convene a meeting with respect to itself or any of its Affiliates
under any United States federal, state or foreign or international law relating
to the appointment of a trustee in bankruptcy, liquidator, examiner, assignee,
custodian, trustee, sequestrator or receiver with respect to any Person within
the Serviced Group or over the whole or any part of any properties or assets of
any





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Person within the Serviced Group or any bankruptcy, reorganization, compromise
arrangements or insolvency of any Person within the Serviced Group; or

(b)        make an assignment for the benefit of its creditors generally;

then WEST shall notify the Servicer, to the extent practicable, of the taking of
any such action.  If any Person within the Serviced Group becomes aware of the
intent or action of any Person (whether a creditor or member of any Person
within the Serviced Group) to appoint a trustee in bankruptcy, liquidator,
examiner, custodian, sequestrator or receiver, WEST shall promptly notify the
Servicer.

SECTION 6.10.    Further Assurances.  Each Person within the Serviced Group
agrees that at any time and from time to time upon the written request of the
Servicer, it will execute and deliver such further documents and do such further
acts and things as the Servicer may reasonably request in order to effect the
purposes of this Agreement.

SECTION 6.11.    Covenants.  Each Person within the Serviced Group covenants
with the Servicer that it will conduct its business such that it is a separate
and readily identifiable business from, and independent of, the Servicer and any
of its Affiliates (it being understood that the financial statements of any
Person within the Serviced Group may be consolidated or combined with those of
the Servicer or any of its Affiliates, if to do so is required by any Applicable
Law or GAAP and that the tax returns of any Person within the Serviced Group may
be consolidated with those of the Servicer and any of its Affiliates in
accordance with applicable United States or foreign tax laws) and further
covenant that, during the term of this Agreement:

(a)        it will observe all corporate formalities necessary to remain a legal
entity separate and distinct from, and independent of, the Servicer and any of
its subsidiaries;

(b)        it will maintain its assets and liabilities separate and distinct
from those of the Servicer;

(c)        it will maintain records, books, accounts and minutes separate from
those of the Servicer;

(d)        it will pay its obligations in the ordinary course of its business as
a legal entity separate from the Servicer;

(e)        it will keep its funds separate and distinct from any funds of the
Servicer, and it will receive, deposit, withdraw and disburse such funds
separately from any funds of the Servicer;

(f)        it will conduct its business in its own name, and not in the name of
the Servicer;

(g)        it will not agree to pay or become liable for any debt of the
Servicer, other than to make payments in the form of indemnity as required by
the express terms of this Agreement;

(h)        it will not hold out that it is a division of the Servicer, or that
the Servicer is a division of it;





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(i)         it will not induce any third party to rely on the creditworthiness
of the Servicer in order that such third party will be induced to contract with
it;

(j)         it will not enter into any transaction between it and the Servicer
that is as a whole materially more favorable to either party than a transaction
that the parties would have been able to enter into at such time on an
arm’s-length basis with a non-affiliated third party, other than any Related
Document in effect on the Initial Closing Date (it being understood that the
parties hereto do not intend by this covenant to ratify any self-dealing
transaction); and

(k)        it will observe all material corporate or other procedures required
under Applicable Law and under its organizational documents.

SECTION 6.12.    Limitation of Obligation.  Notwithstanding anything to the
contrary in Section 4.01(b) and 6.07, the Servicer shall have no obligation with
respect to any agreement, instrument or document that becomes an Asset Document,
or any such amendment, modification or termination, until the date that a copy
of the agreement, instrument or document constituting such Asset Document, or
setting forth the terms of such amendment, modification or termination, is
received by the Servicer.

SECTION 6.13.    New Issuer Subsidiaries.  WEST hereby undertakes to procure
that any Issuer Subsidiary formed or acquired after the date hereof shall
execute a Serviced Group Member Supplement.  Such Serviced Group Member
Supplement shall specify the notice information for such Issuer Subsidiary and
an executed version thereof shall be promptly delivered to each of the parties
hereto.

ARTICLE 7

 

RESPONSIBILITY OF SERVICED GROUP;

 BUDGETS; DIRECTIONS

SECTION 7.01.    Responsibility of Serviced Group.  Notwithstanding the
appointment of the Servicer to perform the Services and the related delegation
of authority and responsibility to the Servicer pursuant to this Agreement, each
Person within the Serviced Group shall remain responsible for all matters
related to its business, operations, assets and liabilities.

SECTION 7.02.    Instructions by WEST.  WEST may at any time, other than
following the delivery of a Default Notice pursuant to Section 4.02 of the
Indenture (that has not been withdrawn or rescinded), in which case the
Indenture Trustee may, direct the Servicer to limit or terminate any action
being taken by it under this Agreement or to take any action authorized or
contemplated by this Agreement (including sale or disposal of any Asset) or the
applicable Lease and the Servicer shall use commercially reasonable efforts to
comply with such directions.

SECTION 7.03.    Request for Authority.  If the Servicer wishes to take or
approve any action which it is not authorized under this Agreement to take or
approve, it shall request authority from WEST to take or approve the action.





10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECTION 7.04.    Overall Business Objectives with Respect to Asset.  The
Servicer will perform the Services with a view towards maximizing the present
value of the cash flows over the life of the Assets from leasing and re-leasing
or selling or otherwise disposing of Assets, taking into account the
then-existing and anticipated market conditions affecting the operating leasing
of used aircraft and Aircraft Engines and the commercial aviation industry
generally and any restrictions within the Indenture.

SECTION 7.05.    Operating Budget; Asset Expenses Budget.

(a)        WEST, on its own behalf and on behalf of each other Person in the
Serviced Group, shall adopt with respect to the period from the Initial Closing
Date through December 31, 2018 (the “Initial Period”) and, thereafter, each one
Year period during the term of this Agreement (a “One Year Period”):

(A)       an operating budget with respect to the Assets (an “Operating
Budget”); and

(B)       a budget with respect to Asset Expenses related to the Assets (an
“Asset Expenses Budget”).

The initial Operating Budget and the initial Asset Expenses Budget for the
Initial Period (together, the “Initial Budgets”) shall be adopted by each Person
within the Serviced Group by the Initial Closing Date in substantially the form
attached hereto as Exhibit A.  The Operating Budget and Asset Expenses Budget
for each One Year Period during the term of this Agreement shall be adopted by
each Person within the Serviced Group in accordance with Section 7.05(c).  The
Servicer shall, in the course of providing the Services hereunder, use
reasonable efforts to achieve the Initial Budgets during the Initial Period and
to achieve the Operating Budget and the Asset Expenses Budgets for and during
each One Year Period.  The Initial Budgets and the Operating Budgets and Asset
Expenses Budgets are collectively referred to herein as the “Budgets.”

(b)        To assist the Administrative Agent in the preparation and review of a
proposed Operating Budget and a proposed Asset Expenses Budget for each One Year
Period, the Servicer shall provide the Administrative Agent, by the November 1
immediately preceding such One Year Period, information in a form to be agreed
from time to time relating to (i) lease rates, (ii) utilization rate,
(iii) expected technical expenditures (including any costs to be capitalized)
relating to the Assets, (iv) planned sales, (v) costs relating to insurance,
legal, consulting and other similar expenses, including anticipated litigation
expenses and (vi) such other information related to Asset Expenses as may be
requested by the Administrative Agent for purposes of the preparation and review
of such budgets, in each case including the assumptions relating thereto.

(c)        Based on the information provided by the Servicer to the
Administrative Agent in accordance with Section 7.05(b), the Administrative
Agent shall prepare and deliver to the Servicer and WEST by the November 30
immediately preceding each One Year Period, a proposed Operating Budget and
Asset Expenses Budget for such One Year Period, together with reasonably
detailed supporting information and the assumptions underlying such proposed
Operating Budget and Asset Expenses Budget.





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(d)        Following the receipt by the Servicer and WEST of the proposed
Operating Budget and Asset Expenses Budget for a One Year Period as provided in
Section 7.05(c), the Servicer and the Administrative Agent, on behalf of each
Person within the Serviced Group, shall consult with each other to agree on a
final Operating Budget and a final Asset Expenses Budget for such One Year
Period, and taking into account such consultation, WEST shall approve and
deliver to the Servicer, by the December 20 immediately preceding the
commencement of each One Year Period, a final Operating Budget and Asset
Expenses Budget for such One Year Period.

(e)        If at any time the Servicer reasonably believes that an incurrence of
Asset Expenses is reasonably likely to cause actual aggregate Asset Expenses in
the Initial Period or any One Year Period, as the case may be, to exceed 125% of
the budgeted amount of aggregate Asset Expenses for such period as set forth in
the applicable Budget, the Servicer shall not incur such Asset Expense without
prior approval by WEST, and such excess payment and approval thereof shall be
reported in the Annual Report for the relevant Initial Period or One Year
Period, as the case may be.

SECTION 7.06.    Transaction Approval Requirements.

(a)        The Servicer shall not do any of the following without the express
prior written approval of WEST:

(i)         Except as required in accordance with the terms of any Lease or any
other agreement with the Lessee or an Acquisition Agreement, and in any event in
accordance with the terms and conditions of the Related Documents, sell (or
enter into any commitment or agreement to sell) or otherwise transfer or dispose
of any Asset (excluding any sale or exchange of spare parts or ancillary
equipment or devices furnished therewith) forming part of the Assets; provided,
however, that, the Servicer may transfer title or another interest in an Asset,
or cause an Asset to be subject to a Lease:

(A)       to or in favor of a trust or an entity for the purpose of addressing
tax, regulatory or other objectives under the laws of an applicable jurisdiction
so long as a Person in the Serviced Group retains the beneficial or economic
ownership of such Asset;

(B)       from such trust or entity to a Person within the Serviced Group or

(C)       within or among the Persons in the same Issuer Group without
limitation (provided that a Person in such Issuer Group retains the beneficial
or economic ownership of such Asset and related Lease);

provided further that, unless the Servicer has been notified in writing that an
Event of Default has occurred (or has been notified in writing that such Event
of Default has been waived or has otherwise ceased to exist), the Servicer may
enter into Part-Out Agreements, agreements for the leasing of engines and
components or for the swapping of engines, if determined by the Servicer in good
faith to be in the best interests of maximizing returns in respect of such
Asset, subject always to the limitations on parting-out and consignments set
forth in the Indenture.





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(ii)       Enter into any new Lease (or any renewal or extension of an existing
Lease or other agreement with a Lessee) of any Asset if the Lease does not
comply with the requirements of the Indenture or amend any existing Lease in a
manner that does not comply with the requirements of the Indenture.

(iii)      Unless provided for in the then applicable Budgets,  enter into any
contract for the modification or maintenance of any Asset if the costs to be
incurred thereunder by the relevant Person within the Serviced Group are not
economically justifiable in light of then current and reasonably anticipated
market conditions for used aircraft and Aircraft Engines.

(iv)       Subject to Section 4.02(e) of Schedule 2.02(a), enter into on behalf
of any Person within the Serviced Group, any capital commitment or confirm any
order or commitment to acquire, or acquire on behalf of any Person within the
Serviced Group,  aircraft or Aircraft Engines, except that the Servicer may
enter into any such capital commitment or order or commitment to acquire a
Replacement Asset or spare parts for an Asset so long as the same is provided
for in the then applicable Budgets.

(v)        Issue any guarantee on behalf of, or otherwise pledge the credit of
any Person within the Serviced Group, other than any guarantee of any Subsidiary
obligation by WEST.

(vi)       Unless permitted by any other provision of this Section 7.06, enter
into any agreement for services to be provided in respect of Assets by third
parties the cost of which is to be borne by each Person within the Serviced
Group, except in each case (A) to the extent that the same is an Asset Expense
provided for in the then applicable Budgets, or (B) for third party service
providers (including legal counsel) that would be used by the Servicer in the
ordinary course of the Servicer’s business.

(vii)     Incur on behalf of any Person within the Serviced Group any liability
(actual or contingent) or cause any such liability (actual or contingent) to be
incurred, except for a liability (A) contemplated in the then applicable
Budgets, (B) pursuant to a transaction of a type which is subject to another
Transaction Approval Requirement which Transaction Approval Requirement is
satisfied or is otherwise authorized by such Transaction Approval Requirement or
(C) incurred in the ordinary course of the business of each Person within the
Serviced Group.

(b)        Any transaction entered into by the Servicer on behalf of each Person
within the Serviced Group shall be on an arm’s-length basis and on market terms,
provided that any transaction approved by the Controlling Trustees shall be
deemed to satisfy this clause (b).

(c)        The actions specified in clauses (a)(i) and (a)(iv) of this Section
7.06 must be approved by a majority of the Controlling Trustees, including the
Independent Controlling Trustee.

(d)        The transaction approval requirements (the “Transaction Approval
Requirements”) set forth in clauses (i) through (vii) of Section 7.06(a) may
only be amended by





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

mutual agreement of the parties hereto and with the written consent of the
Indenture Trustee (acting at the direction of the Controlling Party), and shall
not in any event be amended to reduce or circumscribe the delegation to the
Servicer of the level of autonomy, authority and responsibility contemplated by
the Transaction Approval Requirements with respect to the performance of the
Services.  The Servicer shall provide notice to the Indenture Trustee of any
amendment to the Transaction Approval Requirements for inclusion of such notice
by the Indenture Trustee in the next Annual Report.

ARTICLE 8

 

EFFECTIVENESS

SECTION 8.01.    Effectiveness.

(a)        The effectiveness of this Agreement and all obligations of the
parties hereunder shall be conditioned upon satisfaction (or waiver by the
appropriate party) of the conditions set forth in Schedule 8.01.

(b)        The effectiveness of this Agreement with respect to any Issuer
Subsidiary which executes and delivers a Serviced Group Member Supplement shall
be conditioned upon the execution thereof in acknowledgement and agreement by
WEST and the Servicer and the satisfaction (or waiver by the appropriate party)
of the conditions set forth in Schedule 8.01 applicable to such Issuer
Subsidiary.  Such Serviced Group Member Supplement shall be effective without
the need for any other party hereto to execute such Serviced Group Member
Supplement in acknowledgement and agreement.

ARTICLE 9

 

SERVICING FEES; EXPENSES

SECTION 9.01.    Servicing Fees.  In consideration of the Servicer’s performance
of the Services, WEST shall pay to the Servicer on a monthly basis pursuant to
Section 3.09 of the Indenture servicing fees consisting of the fees set forth in
(i) Section 9.02 comprising the Senior Rent Based Fees and the Subordinated Rent
Based Fees (collectively, the “Rent Based Fees”) and (ii) Section 9.03  (the
“Disposition Fee”, and together with the Rent Based Fees, the “Servicing Fees”).

SECTION 9.02.    Rent Based Fee.  A Rent Based Fee shall be paid by WEST to the
Servicer on a monthly basis pursuant to Section 3.09 of the Indenture in the
amount equal to:

(a)        8.0% of the aggregate rent actually received for any month (or
portion of a month) in which any Person within the Serviced Group owns the
related Assets (the “Senior Rent Based Fees”); and

(b)        3.5% of the aggregate rent actually received for any month (or
portion of a month) in which any Person within the Serviced Group owns the
related Assets (the “Subordinated Rent Based Fees”).





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECTION 9.03.    Disposition Fee.  A Disposition Fee shall be paid by WEST to
the Servicer with respect to each Asset Disposition (other than (a) an Asset
Disposition referred to in clauses (ii) or (iii) of Section 5.02(p) of the
Indenture or (b) an Asset Disposition referred to in clause (iv) of
Section 5.02(p) if (x) the purchaser in such Asset Disposition is the Servicer
or is an Affiliate of the Servicer or (y) the payment of a Disposition Fee in
connection with an Asset Disposition referred to in clause (iv) of
Section 5.02(p) would result in there being insufficient amounts available to
pay the Outstanding Principal Balance of the Notes in full), in an amount equal
to the product of (i) 3.0% and (ii) the Net Sale Proceeds in respect of such
Asset Disposition (such Net Sale Proceeds to be calculated without deducting the
amount of the Disposition Fee).

SECTION 9.04.    Expenses.

(a)        The Servicer shall be responsible for, and shall not be entitled to
reimbursement for, the Servicer’s overhead expenses (“Overhead Expenses”) which
shall include all expenses other than Asset Expenses, including:

(i)         salary, bonuses, company cars and benefits of the Servicer’s
employees;

(ii)       office, office equipment and rental expenses other than office and
office equipment rental expense charged by independent advisors retained by the
Servicer with respect to the Assets;

(iii)      telecommunications expenses; and

(iv)       taxes on the income, receipts, profits, gains, net worth or franchise
of the Servicer and payroll, employment and social security taxes for employees
of the Servicer.

(b)        Each Person within the Serviced Group shall be responsible for all
costs and expenses relating to or associated with the Assets other than Overhead
Expenses (“Asset Expenses”).

ARTICLE 10

 

TERM; RIGHT TO TERMINATE; CONSEQUENCES OF TERMINATION; SURVIVAL

SECTION 10.01.  Term.  This Agreement shall expire on the later of (i) the date
of payment in full of all amounts outstanding to be paid under the Notes (and
other similar obligations issued under the Indenture or other debt instrument or
otherwise secured under the Security Trust Agreement), and of all amounts
outstanding to be paid to the holders of the Beneficial Interest Certificates
and (ii) the date on which neither WEST nor any Subsidiary shall own or lease
any Asset.

SECTION 10.02.  Right to Terminate.

(a)        At any time during the term of this Agreement, the Servicer shall in
accordance with Section 10.02(c) be entitled to terminate this Agreement if:





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(i)         all of the Notes and other obligations of WEST secured under the
Security Trust Agreement are repaid or defeased in full in accordance with the
terms of the Indenture or other applicable agreement evidencing such obligation;
or

(ii)       all of the Assets of each Person within the Serviced Group are sold
and there are no Notes outstanding.

(b)        At any time during the term of this Agreement, WEST or the
Controlling Party shall in accordance with Section 10.02(c) be entitled to
terminate this Agreement if:

(i)         Servicer shall fail to perform or observe, or cause to be performed
or observed, any covenant or agreement which failure materially and adversely
affects  the rights of WEST;

(ii)       any representation or warranty made by the Servicer in this Agreement
proves to have been untrue or incorrect in any material and adverse respect when
made;

(iii)      the Servicer shall cease or has notified WEST that it intends to
cease to be engaged in the Aircraft Engine leasing business or, for so long as
there are any Assets that are Airframes, the aircraft leasing business;

(iv)       either (A) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
relief in respect of the Servicer or in respect of a substantial part of the
property or assets of the Servicer, under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other U.S. federal or state or
foreign bankruptcy, insolvency, receivership, examinership or similar law, and
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered, or
(B) the Servicer shall go into liquidation, suffer a receiver or mortgagee to
take possession of all or substantially all of its assets or have an examiner
appointed over it or if a petition or proceeding is presented for any of the
foregoing and not discharged within sixty (60) days;

(v)        the Servicer shall (A) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other U.S. federal or state or foreign
bankruptcy, insolvency, receivership, examinership or similar law, (B) consent
to the institution of, or fail within sixty (60) days to contest the filing of,
any petition described in clause 10.02(b)(v) above, (C) file an answer admitting
the material allegations of a petition filed against it in any such proceeding
described in clause 10.02(b)(v) above or (D) make a general assignment for the
benefit of its creditors; and

(vi)       there shall have occurred and be continuing an Event of Default under
Section 4.01(a) of the Indenture that has occurred and is continuing in respect
of the payment of interest (other than Step-Up Interest Amount) on the Senior
Series due to an insufficiency of funds in the Collections Account on the
relevant date:  (A) when no





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

amount is available for drawing under the Initial Liquidity Facility, and
(B) which Event of Default shall have continued unremedied by the Issuer
for 60 days.

(c)        (i)        The Servicer, WEST or the Controlling Party (the
“Terminating Party”) may, at any time during the term of this Agreement, subject
to the terms of this Article 10 by written notice (“Termination Notice”) to WEST
and the Indenture Trustee, in the case of the Servicer, or to the Servicer, in
the case of WEST or the Controlling Party, with a copy to the Rating Agencies
(the “Notice Recipients”), set forth its determination to terminate this
Agreement pursuant to clause (a) of this Section 10.02 (in the case of the
Servicer) or clause (b) of this Section 10.02 (in the case of WEST or the
Controlling Party); provided,  however, that this Agreement shall not terminate
until and unless a Replacement Servicer shall have been appointed and shall have
accepted such appointment in accordance with Section 10.03;  provided further
that failure by the Terminating Party to provide such Termination Notice shall
not affect such party’s rights under Section 10.02(a) or Section 10.02(b), as
the case may be.  Any Termination Notice shall set forth in reasonable detail
the basis for such termination.

(ii)       If the Termination Notice is provided by WEST or the Controlling
Party to the Servicer based on an event described in Section 10.02(b)(i) or
(b)(ii) (each a “Curable Termination Event”), then no later than the fifth
Business Day following the delivery of the Termination Notice (the
“Effectiveness Date”), the Servicer shall advise WEST or the Controlling Party,
as applicable, in writing whether the Servicer (A) intends to cure the basis for
such Termination Notice and, if so, the action the Servicer intends to take to
effectuate such cure or (B) does not intend to cure the basis for such
Termination Notice (it being understood that failure of the Servicer to deliver
such written advice by such day shall be deemed to constitute notice that it
does not intend to cure the basis for termination).  In the event (x) that the
Servicer notifies (or is deemed to have notified) WEST or the Controlling Party,
as applicable, that it does not intend to cure the basis for such termination,
and (y) of a Termination Notice from (I) the Servicer based on any event
described in Section 10.02(a) or (II) WEST or the Controlling Party based on any
event described in Section 10.02(b) other than a Curable Termination Event, then
this Agreement shall terminate, subject to Section 10.03(c)(ii), immediately or
on such later date that WEST or the Controlling Party, as applicable, shall have
indicated in the Termination Notice.  In the event that the Servicer notifies
WEST or the Controlling Party, as applicable, by the applicable Effectiveness
Day that it intends to cure the basis for any Curable Termination Event, then
the Servicer shall (1) have ninety (90) days from such Effectiveness Date to
effectuate such cure to the satisfaction of WEST or the Controlling Party, as
applicable, or (2) if such cure cannot reasonably be expected to be effectuated
within a 90-day period, (x) demonstrate to the satisfaction of WEST or the
Controlling Party, as applicable, that substantial progress is being made toward
the effectuation of such cure and (y) effectuate such cure to the reasonable
satisfaction of WEST or the Controlling Party, as applicable, no later than the
one hundred twentieth day following such Effectiveness Date.  Upon the failure
of the Servicer to effectuate a cure in accordance with the immediately
preceding sentence, this Agreement shall terminate on the latest of (I) the day
immediately following the expiration of such 90 or 120-day period, as the case
may be, (II) such later date as shall be indicated in the Termination Notice and
(III) the date on which a Replacement Servicer has been engaged





17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

to perform the Services with respect to the Assets and has accepted such
appointment in accordance with the provisions of Section 10.03(c).

(d)        The Servicer and WEST acknowledge and agree that the Independent
Controlling Trustee of WEST has been authorized by WEST to exercise all rights
and powers of WEST under this Agreement, including the right to deliver a
Termination Notice on behalf of WEST and to exercise all rights of WEST under
Section 10.03 upon the expiration or termination of this Agreement.  The
Servicer shall provide at all times (upon reasonable notice) WEST with access to
the books and records of the Servicer relating to the Assets and the Leases and
to the Asset Documents and shall provide electronic copies of its records
relating to the operation and maintenance of the Assets, the performance of the
Lessees under the Leases and such other matters as WEST shall reasonably
request.

SECTION 10.03.  Consequences of Termination.

(a)        (i)        Upon the expiration or termination of this Agreement in
accordance with this Article 10, the Servicer will promptly forward to WEST any
notices, reports and communications received by it from any relevant Lessee
after the termination or expiration of this Agreement or the removal of the
Servicer.

(ii)       WEST will notify promptly each relevant Lessee and any relevant third
party of the termination of the Servicer under this Agreement or expiration of
this Agreement in relation to any of the Assets and will request that all such
notices, reports and communications from such third parties thereafter be made
or given directly to the Replacement Servicer.

(b)        A termination or expiration in relation to any or all Assets shall
not affect the respective rights and liabilities of either party accrued prior
to such termination or expiration in respect of any prior breaches hereof or
otherwise.

(c)        (i)        Notwithstanding the occurrence of an event described in
Section 10.02(b), the Servicer shall continue to perform its duties under the
Servicing Agreement until a Replacement Servicer has been appointed and has
accepted such appointment.  It is understood and agreed that the Independent
Controlling Trustee shall have the right to appoint a Replacement Servicer on
behalf of WEST upon the termination of this Agreement.  In the event that a
Replacement Servicer has not been appointed within ninety (90) days after any
termination of this Agreement or resignation by the Servicer, the Indenture
Trustee may, and acting at the direction of the Controlling Party, shall,
petition any court of competent jurisdiction for the appointment of a
Replacement Servicer.

(ii)       Upon the expiration or termination of this Agreement in accordance
with this Article 10, or upon the removal of the Servicer by WEST or the
Controlling Party, the Servicer will cooperate (A) in the case of expiration,
with any Replacement Servicer or (B) in the case of termination or removal, the
Replacement Servicer, including providing to the Replacement Servicer all
information, documents and records relating to the Assets.





18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(d)        Upon the termination of this Agreement in accordance with this
Article 10, WEST shall pay the Servicing Fees then accrued to the Servicer from
amounts available therefor under Section 3.09 of the Indenture.  WEST shall
continue to pay the Servicing Fees to the Servicer until a Replacement Servicer
shall have been appointed and shall have accepted such appointment in accordance
with the provisions of Section 10.03(c) and such appointment has become
effective.  Upon any resignation or termination of the Servicer in accordance
with the terms of this Agreement, such resigning or terminated Servicer shall
not be entitled to receive any Servicing Fee accruing on or after the effective
date of such termination or resignation.

(e)        Upon the termination of this Agreement in accordance with this
Article 10, the removal of the Servicer with respect to the performance of the
Services for any Asset or the expiration of this Agreement, the Servicer shall
promptly return the originals within its possession of all applicable Asset
Documents and other documents related to the Assets to WEST and, in addition to
its obligation to cooperate with the Replacement Servicer, shall provide access
to other documentation and information relating to the business of each Person
within the Serviced Group (and, to the extent practicable, copies thereof)
within its possession as is reasonably necessary to the conduct of the business
of each Person within the Serviced Group.

(f)        Upon the expiration or termination of this Agreement in accordance
with this Article 10, the parties shall, subject to Section 10.04 and Section
10.03(b), be relieved of any obligations hereunder.

SECTION 10.04.  Survival.  Notwithstanding any termination or the expiration of
this Agreement, the provisions of Section 3.03,  Section 3.04,  Section 10.03,
 Section 10.04,  Article 11,  Section 13.09,  Section 13.10 and Section 13.11
shall survive such termination or expiration, as the case may be.

ARTICLE 11

 

INDEMNIFICATION

SECTION 11.01.  Indemnity.

(a)        Each Person within the Serviced Group (excluding any Asset Trustee)
do hereby assume liability for, and do hereby agree to indemnify, reimburse and
hold harmless on an After-Tax Basis, the Servicer from any and all Losses, to
the extent that the Losses exceed recoveries under insurance policies maintained
by WEST or the Servicer, that arise (A) as a result of the Servicer’s
performance of any of its obligations as Servicer, and (B) as a result of any
action which the Servicer is requested to take or requested to refrain from
taking by WEST; provided that such indemnity shall not extend to (i) any Loss
which arises as a result of the willful misconduct, negligence or fraud of the
Servicer, (ii) any Loss which results from a material breach by the Servicer of
the express terms and conditions of this Agreement, (iii) any Loss arising as a
result of any material misstatement or omissions in any public filing or
offering memorandum relating to written information on the Assets and the
Servicer provided by the Servicer for disclosure in such public filing or
offering memorandum, (iv) any Loss arising from the violation by Servicer of the
Standards of Liability, (v) any Tax imposed on net income by the revenue
authorities of the United States or the State of California in respect of any
payment by





19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

any Person within the Serviced Group to the Servicer due to the performance of
the Services, or (vi) any Taxes imposed on net income of the Servicer by any
Government Authority other than the revenue authorities of the United States or
the State of California to the extent such Taxes would not have been imposed in
the absence of any connection of the Servicer with such jurisdiction imposing
such Taxes other than any connection that results from the performance by the
Servicer of its obligations under this Agreement.

(b)        Each Person within the Serviced Group acknowledge and agree that
amounts payable to or for the benefit of the Servicer under Section 11.01 shall
constitute Expenses (subject to the limitation set forth in such definition on
indemnification amounts payable to Service Providers).

(c)        The Servicer agrees to give WEST prompt notice of any action, claim,
demand, discovery of fact, proceeding or suit for which the Servicer intends to
assert a right to indemnification under this Agreement; provided, however, that
failure to give such notification shall not affect the Servicer’s entitlement to
indemnification under this Section 11.01 unless and only to the extent such
failure results in actual material prejudice to any Person within the Serviced
Grup with respect to the action, claim, demand, discovery of fact, proceeding or
suit for which a right of indemnification is asserted.

(d)        For the avoidance of doubt, all payments owed to the Servicer
pursuant to this Article 11 shall be paid from amounts available therefor under
Section 3.09 of the Indenture and any recoveries pursuant to insurance policies
maintained by WEST or the Servicer in respect of such amounts (after payment of
such amounts to the Servicer) shall be deposited in the Collections Account.

(e)        The Servicer does hereby assume liability for, and does hereby agree
to indemnify, reimburse and hold harmless on an After-Tax Basis, each Person
within the Serviced Group from any and all Losses, to the extent that the Losses
exceed recoveries under insurance policies maintained by WEST or the Servicer,
that arise (A) as a result of the willful misconduct, negligence or fraud of the
Servicer, (B) any Loss which results from a material breach by the Servicer of
the express terms and conditions of this Agreement, (C) any Loss arising as a
result of any material misstatement or omissions in any public filing or
offering memorandum relating to written information on the Assets and the
Servicer provided by the Servicer for disclosure in such public filing or
offering memorandum, (D) any Loss arising from the violation by Servicer of the
Standards of Liability; provided that, notwithstanding anything to the contrary
contained in this Agreement, the maximum amount of indemnifiable Losses which
may be recovered from the Servicer arising out of or resulting from the causes
enumerated in this Section 11.01(e) shall be an amount equal to the sum of the
Servicing Fees actually received by the Servicer.

SECTION 11.02.  Procedures for Defense of Claims.

(a)        If a Third Party Claim is made against the Servicer, the Servicer
shall promptly notify WEST of such claim, and the Servicer or WEST (as agreed
between them) will undertake the defense thereof.  The failure to notify WEST
promptly shall not relieve it of its obligations under this Article 11 unless
such failure results in actual material prejudice to any Person within





20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

the Serviced Group with respect to the action, claim, demand, discovery of fact,
proceeding or suit for which a right of indemnification is asserted.

(b)        If agreed and accepted by WEST and the Servicer, WEST shall within
thirty (30) days undertake the conduct and control, through counsel of its own
choosing and at the sole risk and expense of each Person within the Serviced
Group, of the good faith settlement or defense of such claim, and the Servicer
shall cooperate fully with WEST in connection therewith; provided that (i) at
all times the Servicer shall be entitled to participate in such settlement or
defense through counsel chosen by it, and the fees and expenses of such counsel
shall be borne by the Servicer, and (ii) no Person within the Serviced Group
shall be entitled to settle such claims unless it shall have confirmed in
writing the obligation of such Person to indemnify the Servicer for the
liability asserted in such claim.

(c)        So long as WEST is reasonably contesting any such claim in good
faith, the Servicer shall fully cooperate with WEST in the defense of such claim
as reasonably required by WEST, and WEST shall reimburse the Servicer for
reasonable out-of-pocket expenses incurred in connection with such
cooperation.  Such cooperation shall include the retention and the provision of
records and information which are reasonably relevant to such Third Party Claim
and the availability on a mutually convenient basis of directors, officers and
employees to provide additional information.  The Servicer shall not settle or
compromise any claim without the written consent of WEST unless the Servicer
agrees in writing to forego any and all claims for indemnification from each
Person within the Serviced Group with respect to such claims.

SECTION 11.03.  Reimbursement of Costs.  The costs and expenses, including fees
and disbursements of counsel (except as provided in Section 11.02(b)(i)) and
expenses of investigation, incurred by the Servicer in connection with any Third
Party Claim, shall be reimbursed on each Payment Date by WEST upon the
submission of evidence reasonably satisfactory to WEST that such expenses have
been incurred in the preceding month, without prejudice to WEST’s right to
contest the Servicer’s right to indemnification and subject to refund in the
event that each Person within the Serviced Group are ultimately held not to be
obligated to indemnify the Servicer.

ARTICLE 12

 

ASSIGNMENT AND DELEGATION

SECTION 12.01.  Assignment and Delegation.

(a)        No party to this Agreement shall assign or delegate this Agreement or
all or any part of its rights or obligations hereunder to any Person without the
prior written consent of each of the other parties; provided, however, the
foregoing provisions on assignment and delegation shall not limit the ability of
the Servicer to contract with any Person, including any of its Affiliates, for
Services in respect of Assets in accordance with Section 2.01(c) so long as the
Servicer remains primarily liable for the performance of such Services;
provided,  further, that (x) the Servicer may assign substantially all of its
obligations under this Agreement (subject to a Rating Agency Confirmation) so
long as it will remain primarily liable for the performance of





21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

such obligations and (y) WEST may assign its rights hereunder to the Indenture
Trustee pursuant to the Security Trust Agreement.

(b)        Without limiting the foregoing, any Person who shall become a
successor (excluding any collateral assignment and any third party providers) by
assignment or otherwise of any Person within the Serviced Group or the Servicer
(or any of their respective successors) in accordance with this Section 12.01
shall be required as a condition to the effectiveness of any such assignment or
other arrangement to become a party to this Agreement.

ARTICLE 13

 

MISCELLANEOUS

SECTION 13.01.  Reasonable Efforts.  In this Agreement the term “reasonable
efforts” shall mean reasonable efforts under the commercial circumstances at the
time.

SECTION 13.02.  Notices.  All notices, demands, certificates, requests,
directions, instructions and communications hereunder shall be in writing and in
English and shall be effective (i) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (ii) one Business Day after delivery to an overnight courier, or
(iii) on the date personally delivered to an authorized officer of the party to
which sent, or (iv) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient as
follows (or as set forth in the Indenture):

(a)        If to any Person within the Serviced Group, to:

Willis Engine Structured Trust IV
c/o Wilmington Trust Company
Rodney Square North
Wilmington, Delaware 19890
Attention:  Corporate Trust Administrator
Fax:  (301) 651 -8882

with a copy to:

Willis Lease Finance Corporation
773 San Marin Drive
Suite 2215
Novato, California 94998
Attention:  General Counsel
Fax:  (415) 408-4701

(b)        If to the Servicer or the Administrative Agent, to:

Willis Lease Finance Corporation
773 San Marin Drive





22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Suite 2215
Novato, California 94998
Attention:  General Counsel
Fax:  (415) 408-4701

(c)        If to the Indenture Trustee, to:

Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 16th Floor
MS NYC 60-1625
New York, New York 10005
USA

Attention:        Asset Backed Securities, WES17A
Facsimile:        +1 (212) 553-2458

with a copy to:

Deutsche Bank Trust Company Americas
c/o Deutsche Bank National Trust Company
Trust and Agency Services
100 Plaza One, 6th Floor
Mail Stop: JCY03-0699
Jersey City, NJ 07311-3901
USA

Attention:        Asset Backed Securities, WES17A – Michele H.Y. Voon
Facsimile:        +1 (212) 553-2458
Email:              michele.hy.voon@db.com

or to such other address as any party hereto shall from time to time designate
in writing to the other parties.

In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties, and, if by electronic means to the Indenture
Trustee, unless otherwise agreed by the applicable parties, delivered as a .PDF
(Portable Document Format) or other attachment to email including a manual
authorized signature on such attached notice, consent, direction, approval,
instruction, request or other communication

SECTION 13.03.  Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW





23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

SECTION 13.04.  Jurisdiction.  Each of the parties hereto agrees that the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
shall have jurisdiction to hear and determine any suit, action or proceeding,
and to settle any disputes, which may arise out of or in connection with this
Agreement and, for such purposes, submits to the jurisdiction of such
courts.  Each of the parties hereto waives any objection which it might now or
hereafter have to such New York State or, to the extent permitted by law, such
U.S. federal court being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any disputes, which may arise out of or in
connection with this Agreement and agrees not to claim that any such court is
not a convenient or appropriate forum.  Each of the parties hereto agrees that
the process by which any suit, action or proceeding is begun in such New York
State or U.S. federal court may be served on it by being delivered in connection
with any such suit, action or proceeding directly to its address determined for
such party pursuant to Section 13.02 or in the applicable Serviced Group Member
Supplement or, in the case of any Serviced Group Member who does not have a
place of business in the United States, (a) in the case of each such Serviced
Group Member other than WEST party to this Agreement on the date hereof, to
Corporation Service Company, 1180 Avenue of the Americas, Suite 210, New York,
NY 10036 as process agent thereof and (b) to the Person named as the process
agent of such party (each such process agent, a “Process Agent”) in such
Serviced Group Member Supplement. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.  Each of the parties hereto hereby consents generally in
respect of any legal action or proceeding arising out of or in connection with
this Agreement to the giving of any relief or the issue of any process in
connection with such action or proceeding, including the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order or judgment which may be made or given in such action or
proceeding.

SECTION 13.05.  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 13.06.  Counterparts; Third Party Beneficiaries.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Each of the Indenture Trustee and the holders of the Notes are
express third party beneficiaries of this Agreement, and, as such, the Indenture
Trustee or the Controlling Party acting on behalf of the holders of the Notes
(subject to the terms and conditions of the Indenture) shall have full power and
authority to enforce the provisions of this Agreement against the parties
hereto.  No provision of this Agreement is intended to confer any rights or
remedies hereunder upon any Person other than the Indenture Trustee and any
holders of the Notes and the parties hereto.

SECTION 13.07.  Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior





24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement.

SECTION 13.08.  Power of Attorney.  Each Person within the Serviced Group shall
appoint the Servicer and its successors, and its permitted designees and
assigns, as their true and lawful attorney-in-fact.  All Services to be
performed and actions to be taken by the Servicer pursuant to this Agreement
shall be performed for and on behalf of each Person within the Serviced
Group.  The Servicer shall be entitled to seek and obtain from each Person
within the Serviced Group a power of attorney in respect of the execution of any
specific action as the Servicer deems appropriate.

SECTION 13.09.  Restrictions on Disclosure.  The Servicer agrees that it shall
not, prior to the termination or expiration of this Agreement or within three
(3) years after such termination or expiration, disclose to any Person any
confidential or proprietary information, whether of a technical, financial,
commercial or other nature, received directly or indirectly from any Person
within the Serviced Group regarding the business of each Person within the
Serviced Group or the Assets, except as authorized in writing by WEST, and
except:

(a)        to representatives of the Servicer and any of its Affiliates in
furtherance of the purpose of this Agreement provided that any such
representatives shall have agreed to be bound by the restrictions on disclosure
set forth in this Section 13.09;

(b)        to the extent required by Applicable Law or by judicial or
administrative process, but in the event of proposed disclosure, the Servicer
shall seek the assistance of WEST to protect information in which WEST has an
interest to the maximum extent achievable;

(c)        to the extent that the information:

(i)         was generally available in the public domain;

(ii)       was lawfully obtained from a source under no obligation of
confidentiality, directly or indirectly, to any Person within the Serviced
Group;

(iii)      was disclosed to the general public with the approval of any Person
within the Serviced Group;

(iv)       was in the files, records or knowledge of the Servicer or any of the
Servicer’s Affiliates prior to initial disclosure thereof to the Servicer or any
of the Servicer’s Affiliates by any Person within the Serviced Group;

(v)        was provided by any Person within the Serviced Group to the Servicer
or any of the Servicer’s Affiliates without any express written (or, to the
extent such information was provided in an oral communication, oral) restriction
on use of or access to such information, and such information would not
reasonably be expected to be confidential, proprietary or otherwise privileged;
or

(vi)       was developed independently by the Servicer or any of the Servicer’s
Affiliates; and





25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(d)        is reasonably deemed necessary by the Servicer to protect and enforce
its rights and remedies under this Agreement; provided,  however, that in such
an event the Servicer shall act in a manner reasonably designed to prevent
disclosure of such confidential information; and provided, further, that prior
to disclosure of such information, the Servicer shall inform each Person within
the Serviced Group of such disclosure.

SECTION 13.10.  Rights of Setoff.  To the extent permitted by Applicable Law,
the Servicer hereby waives any right it may have under Applicable Law to
exercise any rights of setoff with respect to any assets it holds owned by, or
money or monies it owes to, any Person within the Serviced Group pursuant to and
in accordance with the terms and conditions of this Agreement.

SECTION 13.11.  Nonpetition.  During the term of this Agreement and for one year
and one day after payment in full of the Notes, none of the parties hereto or
any Affiliate thereof will file any involuntary petition or otherwise institute
any bankruptcy, reorganization, arrangement, insolvency, examinership or
liquidation proceeding or other proceeding under any federal or state bankruptcy
or similar law against any Person within the Serviced Group thereof.

SECTION 13.12.  Severability.  If any term or provision of this Agreement or the
performance thereof shall to any extent be or become invalid or unenforceable,
such invalidity or unenforceability shall not affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
continue to be valid and enforceable to the fullest extent permitted by law.

SECTION 13.13.  Amendments.  This Agreement may not be terminated, amended,
supplemented, waived or modified, except by an instrument in writing signed by
WEST and the Servicer; provided that WEST may only terminate, amend, supplement,
waive or modify this Agreement in accordance with Section 5.02(a) of the
Indenture.  No failure or delay of any party in exercising any power or right
thereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

SECTION 13.14.  Asset Trustee Liability.  It is understood and agreed that each
Asset Trustee that becomes a party to this Agreement pursuant to a Serviced
Group Member Supplement does so solely in its capacity as owner trustee under
the relevant Asset Trust Agreement and that such Asset Trustee shall not be
liable or accountable in its individual capacity in any circumstances whatsoever
except for its own gross negligence or willful misconduct and as otherwise
expressly provided in the such Asset Trust Agreement, all such individual
liability being hereby waived, but otherwise shall be liable or accountable
solely to the extent of the assets of the “Trust Estate” (as or howsoever
defined in the relevant Asset Trust Agreement).

[Signature Pages Follow]

 

 



26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.

 

 

 

 

WILLIS ENGINE STRUCTURED TRUST IV

 

 

 

By:

/s/ Brian R. Hole

 

Name:

Brian R. Hole

 

Title:

Controlling Trustee

 





- Signature Page -

Servicing Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

 

 

 

WEST IV ENGINES (IRELAND) LIMITED

 

 

 

By:

/s/ Daniel Coulcher

 

Name:

Daniel Coulcher

 

Title:

Director

 





- Signature Page -

Servicing Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer and Administrative Agent

 

 

 

By:

/s/ Dean M. Poulakidas

 

Name:

Dean M. Poulakidas

 

Title:

Senior Vice President
General Counsel

 

 



- Signature Page -

Servicing Agreement

WEST IV

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

APPENDIX A

 

DEFINITIONS

“Administrative Agent Event of Default” means the occurrence of one of the
events set forth in Section 8.02(d) of the Administrative Agency Agreement.

“After-Tax Basis” means on a basis such that any payment received, deemed to
have been received or receivable by any Person shall, if necessary, be
supplemented by a further payment to that Person so that the sum of the two
payments shall, after deduction of all U.S. federal, state, local or foreign
Taxes and other charges resulting from the receipt (actual or constructive) or
accrual of such payments imposed by or under any U.S.  federal, state, local or
other foreign law or Governmental Authority (after taking into account any
current deduction to which such Person shall be entitled with respect to the
amount that gave rise to the underlying payment), be equal to the payment
received, deemed to have been received or receivable.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Asset Documents” means all Leases and related documents and other contracts and
agreements of any Person within the Serviced Group the terms of which relate to
or affect any of the Assets.

“Asset Expenses” has the meaning assigned to such term in Section 9.04(b)(i) of
this Agreement.

“Asset Expenses Budget” has the meaning assigned to such term in Section
7.05(a)(B) of this Agreement.

“Assets” means all Airframes and Engines and related lease interests owned by
any Person within the Serviced Group as of the Initial Closing Date or, in the
case of any Asset acquired by any Person within the Serviced Group after the
Initial Closing Date, including any Replacement Assets, as of the applicable
Delivery Date; provided, however, that Assets shall not include any Asset
(x) that shall have ceased to be an Asset pursuant to this Agreement, or (y) in
respect of which the Servicer, WEST or the Noteholders shall have terminated the
Servicer’s obligation to provide Services in accordance with Article 10 of this
Agreement.

“Assigned Leases” has the meaning assigned to such term in Section 2.01 of the
Security Trust Agreement.

“Bank Accounts” has the meaning assigned to such term in Section 6.01(b) of
Schedule 2.02(a) to this Agreement.

“Board”, with respect to any Person, means the board of directors, board of
managers or board of trustees, as applicable, of such Person.

“Budgets” has the meaning assigned to such term in Section 7.05(a) of this
Agreement.





30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town on 16 November 2001.

“Consolidated Interest” shall mean with respect to Willis and its Subsidiaries
as of the last day of any fiscal period, the sum of all interest, fees, charges
and related expenses (in each case as such expenses are calculated according to
GAAP) paid or payable (without duplication) for that fiscal period to a lender
in connection with borrowed money (including net payment obligations pursuant to
Interest Rate Protection Agreements and any obligations for fees, charges and
related expenses payable to the issuer of any letter of credit) or the deferred
purchase price of assets that are considered “interest expense” under GAAP;
provided that “Consolidated Interest” shall not include any gains or losses
resulting from changes in the fair market value of derivative instruments
(within the meaning of SFAS 133).

“EBITDA” means, with respect to any fiscal period for Willis, the sum of (a) Net
Income for that period, plus (b) any extraordinary loss reflected in such Net
Income, minus (c) any extraordinary gain reflected in such Net Income, plus
(d) interest expense of Willis and its Subsidiaries for that period, including
net payment obligations pursuant to Interest Rate Protection Agreements plus
(e) the aggregate amount of federal and state taxes on or measured by income of
Willis and its Subsidiaries for that period (whether or not payable during that
period), minus (f) the aggregate amount of federal and state credits against
taxes on or measured by income of such Willis and its Subsidiaries for that
period (whether or not usable during that period), plus (g) depreciation and
amortization of Willis and its Subsidiaries for that period and any write-downs
of aircraft or Aircraft Engines owned by Willis and its Subsidiaries, in each
case as determined in accordance with GAAP, consistently applied; provided that
“EBITDA” shall not include any gains or losses resulting from changes in the
fair market value of derivative instruments (within the meaning of SFAS 133).

“Effectiveness Date” has the meaning assigned to such term in Section
10.02(c)(ii) of this Agreement.

“Existing Accounts” has the meaning assigned to such term in Section 6.01(a) of
Schedule 2.02(a) to this Agreement.

“Fiscal Quarter” means any of the quarterly accounting periods of Willis,
specifically ending March 31, June 30, September 30, and December 31 of each
year.

“Forecast” has the meaning assigned to such term in Section 8.01(c) of Schedule
2.02(a) to this Agreement.

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles as in effect from time to time in the United States,
consistently applied, provided that if GAAP shall change from the basis used by
Willis in calculating EBITDA on or before the date of this Agreement, EBITDA
shall be calculated based upon GAAP as in effect on the date of this Agreement.





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“Governmental Authority” means any court, administrative agency or commission or
other governmental agency or instrumentality (or any officer or representative
thereof) domestic, foreign or international, of competent jurisdiction including
the European Union.

“Indenture” means the Trust Indenture dated as of the Initial Closing Date,
among, inter alia, WEST and the Indenture Trustee, and each successor indenture,
if any, thereto.

“Initial Budgets” has the meaning assigned to such term in Section 7.05(a) of
this Agreement.

“Initial Period” has the meaning assigned to such term in Section 7.05(a) of
this Agreement.

“Interest Rate Protection Agreement” means a written agreement providing for
“swap“, “cap“, “collar” or other interest rate protection with respect to any
Indebtedness.

“International Interest” has the meaning given to such term in the Cape Town
Convention.

“International Registry” means the registry established pursuant to the Cape
Town Convention.

“Loss” means any and all damage, loss, liability and expense (including
reasonable legal fees, expenses and related charges and costs of investigation);
provided, however, that the term “Loss” shall not include any indemnified
party’s management time or overhead expenses or any income taxes payable in
respect of fees paid or payable.

“Monthly Payment Period” has the meaning assigned to such term in
Section 6.02(a) of Schedule 2.02(a) to this Agreement.

“Net Income” means, with respect to any fiscal period, the consolidated net
income (or loss) of Willis and its Subsidiaries attributable to common
shareholders for that period (after taxes), determined in accordance with GAAP,
consistently applied, provided that “Net Income” shall not take into account
gains or losses resulting from changes in the fair market value of derivative
instruments (within the meaning of SFAS 133).

“New Accounts” has the meaning assigned to such term in Section 6.01(b) of
Schedule 2.02(a) to this Agreement.

“Notes Offering” has the meaning assigned to such term in Section 5.05 of this
Agreement.

“Notice Recipients” has the meaning assigned to such term in Section 10.02(c)(i)
of this Agreement.

“Officer’s Certificate” means, as to any trust, a certificate of a trustee or an
officer of the trustee of such trust; and as to any other Person, a certificate
of an officer, director or manager of such Person.





32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“One Year Period” has the meaning assigned to such term in Section 7.05(a) of
this Agreement.

“Operating Budget” has the meaning assigned to such term in Section
7.05(a)(A) of this Agreement.

“Other Assets” has the meaning assigned to such term in Section 3.02(a) of this
Agreement.

“Overhead Expenses” has the meaning assigned to such term in Section 9.04(a) of
this Agreement.

“Prospective International Interest” has the meaning given to such term in the
Cape Town Convention.

“Rent Based Fee” has the meaning assigned to such term in Section 9.01 of this
Agreement.

“Replacement Servicer” means a replacement servicer to perform some or all of
the Services under this Agreement formerly performed by the Servicer, which is
appointed in accordance with Section 10.03(c) of this Agreement.

“Security Trust Agreement” means the Security Trust Agreement dated as of the
Initial Closing Date among, inter alios, WEST, the Security Trustee and the
other parties thereto.

“Serviced Group Member Supplement” means an agreement substantially in the form
of Exhibit B to the Servicing Agreement.

“Servicer Conflicts Standard” has the meaning assigned to such terms in Section
3.02(b) of this Agreement.

“Standard of Care” has the meaning assigned to such term in Section 3.01 of this
Agreement.

“Serviced Group” means WEST and each Issuer Subsidiary that is a signatory to
this Agreement or becomes a party to the Servicing Agreement from time to time
pursuant to a Serviced Group Member Supplement (but only for so long as such
Issuer Subsidiary remains a party hereto).

“Servicer Report” means a report that the Servicer is required to provide to
WEST pursuant to Sections 8.01 and 8.02 of Schedule 2.02(a) to this Agreement.

“Servicer Termination Event” means any event listed in Section 10.02(b).

“Services” has the meaning assigned to such term in Section 2.02(a) of this
Agreement.

“Servicing Fees” has the meaning assigned to such term in Section 9.01 of this
Agreement.





33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

“SFAS 133” means the Statement of Financial Account Standards 133, as issued by
the Financial Accounting Standards Board.

“Standard of Liability” has the meaning assigned to such term in Section 3.03 of
this Agreement.

“Termination Notice” has the meaning assigned to such term in Section
10.02(c)(i) of this Agreement.

“Third Party Claim” means a claim by a third party arising out of a matter for
which an indemnified party is entitled to be indemnified pursuant to Article 11
of this Agreement.

“Transaction Approval Requirements” has the meaning assigned to such term in
Section 7.06(d) of this Agreement.

“WEST” has the meaning assigned to such term in the preamble to this Agreement.

“WEST’s broker” has the meaning assigned to such term in Section 1.03(i) of
Schedule 2.02(a) to this Agreement.

“WEST Liabilities” means any obligations or liabilities of each Person within
the Serviced Group (whether accrued, absolute, contingent, unasserted, known or
unknown or otherwise).

“Year” means each twelve month period commencing on January 1 and ending on
December 31.

 





34

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SCHEDULE 2.02(a)

 

ASSET SERVICES

This Schedule 2.02(a) is a part of, and shall be incorporated into the Servicing
Agreement.  The provision of the Services set forth in this Schedule
2.02(a) will be subject in all cases to such approval as may be required or such
limitations as may be imposed pursuant to Section 7.06 of the Servicing
Agreement to which this Schedule 2.02(a) is attached (the “Agreement”) and the
provisions of this Schedule 2.02(a) shall be deemed to be so qualified.

Unless otherwise defined herein, all capitalized terms used in this Schedule
2.02(a) have the meanings assigned to such terms in the Indenture.

ARTICLE 1

 

LEASE SERVICES

SECTION 1.01.    Collections and Disbursements.  In connection with each Lease
of an Asset under which any Person within the Serviced Group is the lessor, the
Servicer will:

(a)        invoice the Lessee (if contemplated by the applicable Lease) or
otherwise arrange, on behalf of such Person, for all payments due from the
Lessee, including Rental Payments, late payment charges and any payments in
respect of Taxes and other payments (including technical, engineering,
transportation, insurance and other charges) due under the relevant Lease,
direct the Lessee to make such payments to such accounts as are required
pursuant to the Indenture and take reasonable steps to enforce the rights and
remedies of the Lessor under the Lease in the event of a nonpayment by the
relevant due date;

(b)        review from time to time, as deemed necessary by the Servicer, the
level of Usage Fees and other amounts payable under a Lease (to the extent that
such Usage Fees and other amounts may be adjusted under the Lease) and propose
to the relevant Lessee or make such adjustments to the Usage Fees and other
amounts as are required or that the terms of the relevant Lease and practices
that the Servicer believes are prevalent in the aircraft or Aircraft Engine
operating lease market, as applicable;

(c)        maintain appropriate records regarding payments under the Leases;

(d)        subject to the terms of any applicable Asset Document, take such
actions as are necessary to apply any payment of any type received from any
Lessee on a basis consistent with the terms of such Asset Document, including at
the direction of such Lessee to the extent authorized by such Asset Document or
as otherwise reasonably determined by the Servicer, and, to the extent that any
such payments are made to an account other than the account to which such
payment should have been directed pursuant to such terms or direction, to take
such further actions as are necessary to give effect to such terms or direction,
as applicable; and

(e)        provide or arrange for the safekeeping and recording of any letters
of credit, guarantees or other credit support (other than cash and cash
equivalents) held as part of security deposits or Usage Fees and the timely
renewal or drawing on or disbursement thereof as





35

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

provided under the applicable Asset Document or otherwise in accordance with
Section 1.06 of this Schedule 2.02(a).

SECTION 1.02.    Maintenance.  The Servicer will perform the following technical
services relating to the maintenance of the Assets:

(a)        Monitor or arrange for the monitoring of, by technical consultants
selected by the Servicer, the performance of maintenance obligations by Lessees
under all Leases relating to the Assets by including the Assets in the
Servicer’s technical audit program (which shall include, if deemed necessary
based on the reasonable determination of the Servicer, inspection of each Asset
and maintenance of a record of all written reports generated in connection with
such inspections) consistent with practices employed from time to time by the
Servicer and its Affiliates with respect to their own aircraft and Aircraft
Engines;

(b)        Monitor and document the monthly usage of each Asset reported by the
Lessee in accordance with the Asset Documents and provide a combined report of
such usage to WEST, if requested;

(c)        [reserved];

(d)        In connection with a termination or expiration of a Lease of an Asset
under which any Person within the Serviced Group is the lessor:

(i)         arrange for the appropriate technical inspection of such Asset for
the purpose of determining if the re-delivery conditions under the Lease have
been satisfied;

(ii)       maintain a record of the return acceptance certificate and related
written materials normally received and retained or generated by the Servicer in
connection with such inspection and provide reasonable access to such
certificates and written materials to the relevant Person within the Serviced
Group;

(iii)      on the basis of the final inspection and available records, determine
whether the Lessee has complied with the return condition and maintenance
requirements of the applicable Lease;

(iv)       (A)  determine whether the Lessee has satisfied the re-delivery
conditions applicable to the Asset specified in the Lease and negotiate any
modifications, repairs, refurbishments, inspections or overhauls to or
compromises of such conditions that the Servicer deems reasonably necessary or
appropriate, (B) negotiate and agree on any financial payment due from the
Lessee or from the Lessor under the terms of the Lease; (C) determine the
application of any available security deposits, Usage Fees or other payments
under the Lease and (D) maintain a record of the satisfaction of such conditions
and accept redelivery of the Asset; and

(v)        determine the need for and procure any maintenance or refurbishment
of the Asset upon redelivery, including compliance with applicable airworthiness
directives, service bulletins and other modifications in all cases which the
Servicer may deem





36

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

reasonably necessary or appropriate for the marketing of the Asset consistent
with its own practice with respect to its own aircraft and Aircraft Engines;

(e)        Consider and, to the extent the Servicer deems reasonably necessary
or appropriate, approve any Lessee-originated modification (including, any such
modification in compliance with applicable airworthiness directives, service
bulletins and other modifications specified by an aircraft or an Aircraft Engine
manufacturer) to any Asset submitted by any Lessee:

(i)         to the extent authorized by the terms of the relevant Lease; or

(ii)       which the Servicer reasonably determines would not result in a
material diminution in value of the Asset;

(f)        Estimate the amount (if any) WEST is obliged to contribute pursuant
to the provisions of a Lease (taking into account the amount of Usage Fees
available with respect to such Lease and the receivables position of the related
Lessee) to maintenance work performed, the cost of complying with any
modification requirements, airworthiness directives and similar requirements;

(g)        Arrange appropriate storage and any required on-going maintenance of
any Asset, at the expense of WEST, following termination of a Lease or any
re-lease and redelivery of the Asset thereunder and prior to delivery of such
Asset to a new lessee or purchaser, consistent with the Servicer’s own practice
with respect to its own aircraft and Aircraft Engines; and

(h)        Determine the aggregate amount of the Maintenance and Modification
Expenses that are due and payable on each Payment Date or reasonably expected by
the Servicer to become due and payable before the next succeeding Payment Date
and the Projected Maintenance Costs (as defined in the Indenture) for such
Payment Date and the next five succeeding Payment Dates.  The Servicer shall
adjust the Maintenance Required Amount for each successive Payment Date, taking
into account additional information as to actual and Projected Maintenance Costs
and may re-allocate the accrual of Projected Maintenance Costs among such
Payment Date and the next five succeeding Payment Dates.

The Servicer shall generally provide the technical/maintenance advisory services
set forth in this Section 1.02 of this Schedule 2.02(a) through the use of its
own staff, consistent with the Servicer’s own practice with respect to its own
aircraft and Aircraft Engines; provided that it shall utilize third parties to
provide such technical/maintenance services where it shall deem appropriate as
its own expense with regard to its normal business practices.

SECTION 1.03.    Insurance.  (a) The Servicer will provide the following
insurance services:

(i)         assist WEST in the appointment of an independent insurance broker to
act for WEST (“WEST’s broker”), which broker may also be the broker to the
Servicer;

(ii)       negotiate the insurance provisions of any proposed Lease or other
agreement affecting any of the Assets, with such provisions to include such
minimum





37

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

coverage amounts with respect to hull and liability insurance as are consistent
with the Servicer’s commercially reasonable practice with respect to its own
aircraft and Aircraft Engines with any differences in such amounts to be
notified to WEST by the Servicer;

(iii)      monitor the performance of the obligations of Lessees relating to
insurance under Leases of any Assets and ensure that appropriate evidence of
insurance exists with respect to any Asset and insurance and evidence of
insurance is appropriately provided by maintenance facilities providing
maintenance work on such Asset paid for by the Servicer;

(iv)       to the extent hull and liability insurance is not maintained by any
Lessee, assist in arranging, through WEST’s broker, a group aviation insurance
program covering the Assets (it being understood that any savings resulting from
a group policy covering both Assets and Other Assets shall be shared pro rata
based on the Adjusted Appraised Value of the Assets and the net book value of
the Other Assets, as determined on a basis consistent with the determination of
Adjusted Appraised Value), with such minimum coverage amounts with respect to
hull and liability insurance as are consistent with the Servicer’s commercially
reasonable practice with respect to its own aircraft and Aircraft Engines with
any differences in such amounts to be notified in writing to WEST and the
Indenture Trustee by the Servicer;

(v)        arrange, through WEST’s broker, at the expense and written direction
of WEST, such political risk insurance for Assets habitually based or registered
in those countries in a list to be determined from time to time by WEST and such
other insurance related thereto from the sources and with such minimum coverage
amounts with respect to hull insurance as are consistent with the Servicer’s
commercially reasonable practice with respect to its own aircraft and Aircraft
Engines with any differences in such amounts and the amounts set forth in
Section 5.03(f) of the Indenture to be notified to WEST by the Servicer;

(vi)       the Servicer will maintain at all times through WEST’s broker, at the
direction and expense of WEST, contingent insurance coverage, with such minimum
coverage amounts with respect to hull and liability insurance as are set forth
in  Section 5.03(f) of the Indenture, except as notified to WEST by the
Servicer;

(vii)     advise WEST of any settlement offers received by the Servicer from a
Lessee or its insurer with respect to any claim of damage or loss, including a
Total Loss, of an Asset and provide WEST with copies of all relevant
documentation related thereto and such other additional information and advice
from the Lessee’s or the insurer’s agents, brokers or adjusters as WEST may
reasonably request; and

(viii)    unless WEST notifies the Servicer within five (5) Business Days after
WEST is advised of any settlement offer in accordance with clause (vii) that
WEST will itself negotiate the settlement offer, the Servicer shall be
authorized to accept or continue to negotiate such settlement offer or such
advisement and, upon acceptance of a settlement offer, to forward to WEST’s
broker the appropriate documentation, including releases and any indemnities
required in connection with such releases, to give effect to such settlement
offer and procure the execution of such documentation by WEST;





38

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

provided, however, that, in each case where insurance is to be obtained by the
Servicer through WEST’s broker, such insurance is reasonably available in the
relevant insurance market using reasonable sourcing techniques consistent with
the techniques for the Servicer’s then current practice for obtaining such
insurance.  Any decision or action implemented by or on behalf of WEST as a
result of the insurance services provided by the Servicer is solely the decision
of WEST.  The foregoing provisions shall apply to any arrangements in which
Persons other than Lessees have possession of, or insurance responsibility for,
an Asset.

(b)        The Servicer shall provide to WEST such periodic reports regarding
insurance matters relating to the Assets as the Servicer shall generate
internally or deliver to WEST’s broker from time to time or as WEST shall
request.

(c)        All insurance provided under this Section 1.03 shall include a
provision naming the Indenture Trustee as, in the case of property insurance,
loss payee and, in the case of liability insurance, additional insured.  The
Servicer shall use commercially reasonable efforts to continue to have the
Indenture Trustee named as an additional insured on all liability insurance of
the purchaser of any Asset for a period of two years following the disposition
of such Asset.  All insurance provided under this Section 1.03 shall indicate
that (x) the proceeds are payable to the Indenture Trustee notwithstanding any
action, inaction or breach of representation or warranty by the insured,
(y) there shall be no recourse against any Noteholder or the Indenture Trustee
for payment of premiums or other amounts with respect to such insurance, and
(z) at least 30 days’ prior written notice of cancellation, lapse or material
change in coverage be given to the Indenture Trustee by the insurer and that the
Indenture Trustee or the Noteholders shall have the right to pay any unpaid
premium thereunder.  As soon as available (but not later than the related
Delivery Date or renewal or replacement dates), the Servicer shall provide WEST
and the Indenture Trustee to a certificate of insurance consistent with the
requirements of this Section 1.03.

Notwithstanding this Section 1.03 or any other provision of this Agreement, the
Servicer shall not provide, and shall not be required to provide, under any term
of this Agreement or otherwise, any service that may be considered to be the
carrying on of “insurance mediation” in Ireland for the purposes of the Irish
European Communities (Insurance Mediation) Regulations 2005, as same may be
amended or replaced from time to time.  For the avoidance of doubt, “insurance
mediation” means any activity involved in proposing or undertaking preparatory
work for entering into insurance contracts, or of assisting in the
administration and performance of insurance contracts that have been entered
into (including dealing with claims under insurance contracts).

SECTION 1.04.    Administration.  The Servicer is authorized to and shall
administer each Lease in accordance with its terms and as otherwise specifically
addressed herein.

SECTION 1.05.    Necessary Filings.  On or about the time when any Person within
the Serviced Group enters into a Future Lease, the Servicer shall make the
necessary filings, if any, and obtain the necessary opinions, if any, required
by Section 3.06 of the Security Trust Agreement.





39

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECTION 1.06.    Enforcement.  The Servicer is authorized to and shall take
reasonable steps to enforce the rights and remedies of the Lessor under each
Lease and under any agreements ancillary thereto delivered by WEST to the
Servicer (including any guarantees of the obligations of the Lessee) in order to
cause the Lessee and any other party (other than the Servicer or WEST) under
such Lease to perform their respective obligations owed to the Lessor by such
Lessee and such other parties under such Lease and under such ancillary
agreements.  Following any default by a Lessee under the applicable Lease, the
Servicer will provide notice thereof to the Controlling Trustees and will take
all steps as it deems reasonably necessary or appropriate to preserve and
enforce the rights of the Lessor under the applicable Lease and the Security
Trustee, including entering into negotiations with such Lessee with respect to
the restructuring of such Lease or declaration of an event of default under the
applicable Lease, drawing on or making disbursement or application of any
security deposits, Usage Fees or any letters of credit, guarantees or other
credit support thereunder, voluntary or involuntary termination of the Lease and
repossession of the Asset that is the subject of the Lease, and pursuing such
legal action with respect thereto as the Servicer deems reasonably necessary or
appropriate.  The Servicer shall be authorized to apply any security deposit
available under a Lease, if provided therefor in the Lease or permitted by
Applicable Law, to the obligations of the Lessee under such Lease and to direct
the Indenture Trustee to transfer or liquidate the relevant security deposit for
such purpose.

SECTION 1.07.    Lease Modifications.  (a) The Servicer shall be authorized to
make such amendments and modifications to any Lease as it shall deem reasonably
necessary or appropriate; provided, however, that such amendment or modification
shall require the approval of WEST pursuant to Section 7.06 of the Agreement if
the provisions of such amendment or modification, were they to be included in a
new Lease to be entered into after the date hereof, would, on their own, cause
the entering into of such new Lease to require the approval of WEST pursuant to
Section 7.06(a)(ii) of the Agreement.  Such amendments or modifications may be
made without regard to whether there is a default by the Lessee or other party
under or with respect to any such Lease.

(b)        The Servicer may waive overdue interest due from any Lessee under any
Lease on any default in payment of rent, Usage Fees or other amounts due
thereunder.

SECTION 1.08.    Options and Other Rights.

(a)        The Servicer shall take such action as it shall deem reasonably
necessary or appropriate with respect to the exercise by any Lessee of any
option or right affecting any Asset according to the terms of the related Asset
Document; and

(b)        The Servicer is authorized to take such action as it shall deem
reasonably necessary or appropriate with the approval of WEST if so required by
Section 7.06 or any other Person in the Serviced Group or, if time is of the
essence, without such approval, with respect to the exercise on behalf of any
Person within the Serviced Group of any right or option that any Person within
the Serviced Group may have with respect to any of the Assets provided that such
exercise is in accordance with the terms of the relevant Asset Document.

SECTION 1.09.    Lessee Solicitations.  Upon WEST’s request, with respect to the
Assets, the Servicer shall on behalf of the Lessor use commercially reasonable
efforts to obtain at





40

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

such times as the Servicer shall deem reasonably necessary or as required
pursuant to the terms of this Agreement, Lessee consents, novations,
assignments, amendments and related documentation (including insurance
certificates, title transfer documents, assignment of warranties and legal
opinions) and the issue (or reissue) or amendment of letters of credit,
guarantees and related documentation.

SECTION 1.10.    Other Lease Services.  To the extent not otherwise provided
herein, the Servicer shall use commercially reasonable efforts to cause the
Lessors to perform their obligations under the Leases.

ARTICLE 2

 

COMPLIANCE WITH COVENANTS

SECTION 2.01.    Compliance Generally.  The Servicer shall take such actions as
it shall deem reasonably necessary or appropriate to keep each Person within the
Serviced Group in compliance with their obligations and covenants under the
Indenture solely to the extent that such obligations and covenants specifically
relate to the status, insurance, maintenance or operation of the relevant Asset
and at the cost of WEST; provided, however, that the foregoing shall only apply
to any Indenture covenants that are set forth in full in the copy of the
Indenture delivered by WEST to the Servicer and to any amendments, supplements
and waivers thereto that are so delivered to the Servicer, in each case
certified by WEST to be true, correct and complete.

SECTION 2.02.    International Interests.

(a)        In connection with the obligation of any Person within the Serviced
Group under the Security Trust Agreement to register at the International
Registry any International Interest (or Prospective International Interest)
provided for under any Lease of an Asset, the Servicer’s sole responsibility in
respect thereof shall be to direct the International Registry administrator of
the applicable Person within the Serviced Group that is lessor under such Lease
to register such International Interest with the International Registry and seek
the consent of the Lessee to such registration.

(b)        In connection with the obligation of any Person within the Serviced
Group under the Security Trust Agreement to register the assignment to the
Security Trustee of any International Interest (or Prospective International
Interest) provided for under any Lease of an Asset, the Servicer’s sole
responsibility in respect thereof shall be to, upon request by the Security
Trustee, direct the International Registry administrator of the applicable
Person within the Serviced Group that is lessor under such Lease to consent to
the registration of the assignment in favor of the Security Trustee of any
International Interest (or Prospective International Interest) that has been
registered with the International Registry in respect of such Lease and is then
held by such lessor, and request the consent of the lessee under such Assigned
Lease to such assignment (which consent may be set forth in the Assigned Lease).

(c)        In connection with the obligation of any Person within the Serviced
Group under the Security Trust Agreement to register any contract of sale with
respect to an Asset, the Servicer’s sole responsibility in respect thereof shall
be to direct the International Registry





41

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

administrator of the applicable Person within the Serviced Group that is a party
to such contract of sale to register such contract of sale with the
International Registry and seek the consent of the other party to such contract
of sale to such registration.

(d)        In connection with the obligation of any Person within the Serviced
Group under the Security Trust Agreement to register any International Interest
created under a Security Trust Agreement in an Asset, the Servicer’s sole
responsibility in respect thereof shall be to, upon request by the Security
Trustee, direct the International Registry administrator of the applicable
Person within the Serviced Group that is owner of such Asset to consent to the
registration in favor of the Security Trustee of such International Interest
with the International Registry.

SECTION 2.03.    Certain Matters Relating to Concentration Limits.

(a)        Concentration Limits Generally.  The Servicer shall comply with the
Concentration Limits and shall promptly inform WEST of any proposed transaction
that it determines may result in such Concentration Limits being exceeded beyond
the Concentration Variance Limits provisions of the Indenture, and WEST shall
promptly provide to the Servicer any information that the Servicer may
reasonably require in connection with such Concentration Limits in order to
comply with the provisions of this Section 2.03 of this Schedule 2.02(a).  The
Servicer shall not enter into any such transaction other than pursuant to the
terms of Section 2.02(b) above.

(b)        Directions to Servicer.  The Servicer shall not enter into any
transaction with respect to which it has provided notice pursuant to Section
2.03(a) of this Schedule 2.02(a) until WEST has provided a written certification
to the Servicer to the effect that such transaction will not result in any
violation of the Concentration Limits (or that such violation has been waived or
is curable within the time permitted by the Indenture) and the Servicer shall be
entitled to rely upon such certification for all purposes of the Agreement and
this Schedule 2.02(a);  provided that if the Servicer has not received such
written certification within five (5) Business Days of notification by the
Servicer to WEST, the Servicer shall not enter into any such transaction.

ARTICLE 3

 

LEASE MARKETING AND NEGOTIATION

SECTION 3.01.    Lease Marketing.  (a) The Servicer shall provide and perform
lease marketing services with respect to the Assets and in connection therewith
and is authorized to negotiate and enter into any commitment for a Lease of an
Asset on behalf of and (through the power of attorney) in the name of the
relevant Person within the Serviced Group.

(b)        The Servicer shall negotiate any commitment for a Lease of an Asset
in a manner consistent with the practices employed by the Servicer with respect
to its aircraft and Aircraft Engine operating leasing services business
generally and shall use the Pro Forma Lease, on behalf of any Person within the
Serviced Group as a starting point in the negotiation of Future Leases, provided
that, with respect to any Future Lease entered into in connection with (x) the
renewal or extension of a Lease, (y) the leasing of an Asset to a Person that is
or was a Lessee under a pre-existing Lease or (z) the leasing of an Asset to a
Person that is or was a Lessee under an operating lease of an aircraft or an
engine that is being managed or serviced by the Servicer, a





42

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

form of lease substantially similar to such pre-existing Lease or operating
lease, as the case may be, may, in lieu of the Pro Forma Lease, be used by it,
on behalf of any Person within the Serviced Group as a starting point in the
negotiation of such Future Lease.  Subject to Section (c) of this Section 3.01
of this Schedule 2.02(a) and to the approval requirements of Section 7.06
hereof, the Servicer is authorized to execute and deliver binding leases and
related agreements on behalf of the relevant Person within the Serviced Group
based on the foregoing procedures.  Following the execution and delivery of any
Lease with respect to any Asset, the Servicer shall deliver a copy of the
executed Lease, together with a copy thereof marked to reflect changes from the
Pro Forma Lease or the Precedent Lease, as applicable, to WEST within
25 Business Days of such execution and delivery (it being understood that in any
event, such executed (and marked) Leases shall be delivered in such a manner so
as not to materially adversely impair WEST’s ability to satisfy its obligations
with respect to the Core Lease Provisions of the Indenture.

(c)        The Servicer shall be authorized to agree to such changes, additions
and deletions in any Pro Forma Lease or Precedent Lease being used as the basis
of negotiations with a Lessee for a Future Lease as it shall deem necessary and
desirable in the context of such negotiation, provided that the form of the
Future Lease, as agreed with a Lessee, shall comply with the Core Lease
Provisions of the Indenture.  The Servicer also shall be authorized to make such
changes to the Pro Forma Lease as it shall deem necessary or appropriate from
time to time to conform to current marketing practices or standards or for any
other reason, provided that any such Pro Forma Lease, as so changed, shall
comply with the Core Lease Provisions in the Indenture.

(d)        The Servicer shall deliver any Asset pursuant to the terms of the
documentation of the Lease of such Asset, including upon an extension of such
Lease.

(e)        The Servicer shall generally provide the marketing services set forth
in this Section 3.01 through the use of its own marketing staff where it shall
deem appropriate and shall utilize third parties to provide such marketing
services where it shall deem appropriate (it being understood that while the
obligations set forth in this Section 3.01 are, to the extent possible,
generally anticipated to be discharged by the Servicer without resorting to
third party service providers, the Servicer retains the flexibility to engage
third party service providers as it determines in its sole discretion to be
appropriate).

ARTICLE 4

 

PURCHASES AND SALES OF ASSETS

SECTION 4.01.    Sales of Assets.  (a) The Servicer shall provide and perform
sales services with respect to the Assets at, and on a basis consistent with,
the written direction from time to time of WEST, and, in connection therewith,
is authorized to enter into any non-binding commitment for a sale of an Asset or
any commitment for sale of an Asset subject to WEST approval and in compliance
with Section 5.02(p) of the Indenture, in each case on behalf of and (through a
power of attorney) in the name of the relevant Person within the Serviced Group;
 provided, however, that, except as otherwise required in accordance with the
terms of a Lease (including the replacement of an Engine by a Lessee in
accordance with the terms of a Lease), the Servicer shall not consummate any
sale of any Assets or enter into any binding agreement to





43

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

sell any Assets without obtaining the approval of WEST pursuant to Section
7.06 of the Agreement and in compliance with Section 5.02(p) of the Indenture.

(b)        The Servicer shall negotiate documentation of any sale and, subject
to Section 4.01(a) of this Schedule 2.02(a) and the approval requirements of
Section 7.06 of the Agreement, is authorized to execute and deliver binding
agreements on behalf and (through a power of attorney) in the name of the
relevant Person within the Serviced Group.

(c)        The Servicer shall deliver any Asset pursuant to the terms of the
documentation of the sale.

SECTION 4.02.    Purchases of Assets and Parts.  (a) The Servicer shall provide
and perform services with respect to the purchase of Assets or parts for
Airframes and Engines at, and on a basis consistent with, the written direction
from time to time of WEST, and, in connection therewith, is authorized to enter
into any non-binding commitment for a purchase of an Asset or parts for
Airframes and Engines or any commitment for a purchase of an Asset or parts for
Airframes and Engines subject to WEST approval and in compliance with
Section 5.02(q) of the Indenture, in each case on behalf of and (through a power
of attorney) in the name of the relevant Person within the Serviced Group;
 provided, however, that, except as otherwise required in accordance with the
terms of a Lease (including the replacement of an Engine by a Lessee in
accordance with the terms of a Lease) and as otherwise provided in Section
4.02(b) and (c), the Servicer shall not consummate any purchase of any Assets or
parts or enter into any binding agreement to purchase any Assets or parts
without obtaining the approval of WEST pursuant to Section 7.06 of the Agreement
and in compliance with Section 5.02(q) of the Indenture.

(b)        Notwithstanding any other provision in Section 7.06 of the Agreement
to the contrary, the Servicer shall be permitted to purchase, sell or exchange
on behalf of WEST any part or component relating to an Asset or spare parts or
ancillary equipment or devices furnished with an Asset at such times and on such
terms and conditions as the Servicer deems reasonably necessary or appropriate
in connection with its performance of the Services.

(c)        Notwithstanding any other provision in Section 7.06 of the Agreement
to the contrary, the Servicer shall be permitted to purchase, sell or exchange
on behalf of WEST any Asset to the extent authorized by the then applicable
Budgets or as part of a Replacement Exchange but in any event in accordance with
Section 5.02(p) of the Indenture.

(d)        The Servicer shall negotiate documentation of any purchase and,
subject to Section 4.02(a) of this Schedule 2.02(a) and the approval
requirements of Section 7.06 of the Agreement, is authorized to execute and
deliver binding agreements on behalf and (through a power of attorney) in the
name of the relevant Person within the Serviced Group.  Any purchase of Assets
pursuant to this Section 4.02 may take the form of the purchase of an Asset
Trust.

(e)        The Servicer shall arrange for the delivery of any Asset being
purchased by any Person within the Serviced Group pursuant to the terms of the
documentation of the purchase, the Indenture and the Security Trust
Agreement.  In connection with any such delivery, the Servicer shall make the
necessary filings and obtain the necessary opinions required by Section 3.06 of
the Security Trust Agreement.





44

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

ARTICLE 5

 

MARKET AND OTHER RESEARCH

SECTION 5.01.    Appraisals.  From time to time, and not more than annually,
WEST may obtain current or projected appraisals of the Assets from any one or
more Appraiser and the Servicer shall, upon request, provide such information
and assistance relating to such appraisal services with respect to the Assets as
shall be reasonably necessary or appropriate in connection with such appraisals.

SECTION 5.02.    Regulatory Changes.  The Servicer shall (a) monitor regulatory
developments applicable to Aircraft Engines and (so long as there are any Assets
that are Airframes, applicable to aircraft) and the Aircraft Engine operating
leasing industry and, if applicable, the aircraft operating leasing industry,
(b) advise WEST on a timely basis in summary form of such information regarding
legal and regulatory material changes and developments with respect to each
Asset (which changes or developments occur after the relevant Delivery Date) of
which the Servicer has knowledge, but only if the Servicer reasonably determines
that such legal or regulatory developments are applicable to the Assets, and
(c) take such action as may be necessary or appropriate to comply therewith.

SECTION 5.03.    Market Research.  The Servicer shall provide reasonable face to
face or telephone access to executives, officers and employees of the Servicer
as reasonably requested by WEST in order to confer with such executives,
officers and employees regarding the market information of which any such person
is aware with respect to commercial aviation demand in terms of traffic growth,
new aircraft and Aircraft Engine requirements and other information relevant to
the long-term planning of each Person within the Serviced Group with respect to
Leases, purchases and sales, market conditions, industry trends and the Assets,
provided that the Servicer shall not be obligated to disclose any confidential
information.

SECTION 5.04.    Lessee Information.  Following WEST’s request therefor, the
Servicer shall provide to WEST in summary form such information regarding
default history or other material Lessee information of which the Servicer has
knowledge.

ARTICLE 6

 

ASSET CASH SERVICES

SECTION 6.01.    Accounts and Account Information.

(a)        Existing Accounts.  In the event that WEST desires to modify any of
the arrangements relating to any of the existing bank accounts related to the
Assets (the “Existing Accounts”), WEST shall deliver a certificate to the
Servicer specifying in reasonable detail the modifications to be made with
respect to any such Existing Accounts and the Servicer shall, to the extent
necessary to transfer signing and related authority, cooperate with each Person
within the Serviced Group and the relevant banking institution to effect such
modifications and shall take such other actions as are incidental thereto in
order to give effect to the foregoing.





45

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(b)        New Accounts.  The Servicer shall notify WEST in the event that any
new bank account needs to be established on behalf of any Person within the
Serviced Group in connection with the execution of a Lease with a new Lessee and
WEST shall deliver a certificate to the Servicer specifying in reasonable detail
(v) the name and location of the bank at which such account should be
established, (w) the name(s) in which such account should be established,
(x) the names of the beneficiaries of such account, (y) the names of the Persons
authorized to make withdrawals from such account and (z) such other information
(including with respect to any security arrangements) as WEST deems
appropriate.  The Servicer shall, to the extent necessary to create signing and
related authority, cooperate with WEST and the relevant banking institution and
take such other actions as are incidental thereto in order to give effect to the
foregoing (the “New Accounts” and, together with the Existing Accounts, the
“Bank Accounts”).

In the event that the Servicer is required to transfer funds from any Bank
Account to the account of another Person (other than any Person within the
Serviced Group) as provided in Section 1.01(d) of this Schedule 2.02(a), the
Servicer shall provide WEST with written notice setting forth the (i) name of
the transferor, (ii) name of the transferee, (iii) accounts from and to which
funds are to be transferred, (iv) amounts to be transferred and (v) anticipated
date of transfer.

SECTION 6.02.    Payments.

(a)        Anticipated Payments.  For purposes of the calculation of the
Required Expense Amount by the Administrative Agent, the Servicer shall deliver
to the Administrative Agent, not less than one Business Day prior to each
Calculation Date, a written projection of payment obligations for Asset Expenses
and a written projection of disbursements of Usage Fees and security deposits in
accordance with the terms of any Lease, in each case reasonably anticipated by
the Servicer to be necessary to be paid or disbursed in connection with the
Servicer’s performance of the Services under the Agreement during the period
extending from the Payment Date immediately following such Calculation Date to
but not including the next succeeding Payment Date (the “Monthly Payment
Period”).  The Servicer shall be authorized to direct the Indenture Trustee in
writing to make disbursements from the Expense Account of all Expenses on such
projection and of all Usage Fees and security deposits on such projection from
time to time during such Monthly Payment Period.

(b)        Unanticipated Payments.  During any Monthly Payment Period, the
Servicer may request in writing the approval of the Administrative Agent for the
Servicer to pay or cause to be paid expenses that had not been reasonably
anticipated by the Servicer at the time the projection required to be provided
to the Administrative Agent pursuant to Section 6.02(a) of this Schedule
2.02(a) with respect to such Monthly Payment Period was delivered to the
Administrative Agent.  Any such request shall specify for each such payment
obligation (i) the anticipated date of such payment, (ii) the payee, (iii) the
amount of such payment, (iv) the nature of the obligation and (v) the Bank
Account from which such payment should be made.  No later than the next Business
Day following such request by the Servicer, the Administrative Agent shall
notify the Servicer in writing whether such payment request is approved or
disapproved.  If approved, the Servicer shall pay or cause such payment to be
made to the relevant payee from the funds then available in the relevant
account.  In the event that the funds then available in such account are





46

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

insufficient to make any such payment, the Administrative Agent shall take such
actions as are necessary to cause funds sufficient to make any such payments to
be transferred as soon as practicable from the Collections Account to such
account.  Following the transfer of such funds, the Servicer shall pay or cause
such payments to be made in accordance with the foregoing provisions.

(c)        Delegation of Authority.  The Administrative Agent hereby authorizes
the Servicer to make, or cause to be made, payments from the specified Bank
Accounts in accordance with the foregoing procedures.  In order to give effect
to the foregoing provisions of this Article 6 of this Schedule 2.02(a), the
Administrative Agent shall take such other actions as are necessary or
appropriate, including by delegation or otherwise, pursuant to the terms of the
Administrative Agency Agreement, the Indenture, the agreements between any
Person within the Serviced Group and the relevant banking institutions with
respect to the Bank Accounts or otherwise, or as the Servicer shall reasonably
request, to authorize the Servicer to take such actions with respect to such
Bank Accounts as the Administrative Agent determines to be necessary or
appropriate as are set forth above.

ARTICLE 7

 

PROFESSIONAL AND OTHER SERVICES

SECTION 7.01.    Legal Services.  The Servicer shall provide or procure legal
services, in all relevant jurisdictions, on behalf of the relevant Person within
the Serviced Group with respect to the lease, sale or financing of the Assets,
any amendment or modification of any Lease, the enforcement of the rights of any
Person within the Serviced Group under any Lease, any disputes that arise with
respect to the Assets or for any other purpose that the Servicer reasonably
determines is necessary in connection with the performance of the Services.  The
Servicer shall provide such legal services by using its in-house legal staff
where it shall deem appropriate and shall authorize outside counsel to provide
such legal services where it shall deem appropriate (including litigation) and
in accordance with its practices with respect to aircraft and Aircraft Engines
owned by it or its Affiliates (other than each Person within the Serviced
Group).

SECTION 7.02.    Accounting and Tax Services.  The Servicer shall arrange for
such accounting and tax services and advice and other professional services
(which may be provided by the Servicer’s internal staff, to the extent
available) as shall be reasonably necessary or appropriate in connection with
the structuring of lease, sale or financing transactions with respect to the
Assets or for any other purpose that the Servicer reasonably determines is
necessary in connection with the performance of the Services.

SECTION 7.03.    Legal Opinions.  The Servicer shall provide or procure the
legal opinions required by Section 5.02(s) of the Indenture with respect to
Future Leases.

ARTICLE 8

 

INFORMATION; REPORTS; CUSTODY





47

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

SECTION 8.01.    Monthly Reports.  Ten (10) Business Days after the first
Business Day of each month (or, to the extent impracticable, promptly
thereafter), the Servicer shall provide to WEST:

(a)        A written report of (i) the leasing, sales and purchasing activities
that were completed during the preceding month, which shall include a summary of
the principal financial terms related to any new or amended lease transactions,
including floating rate and fixed Rental Payments and, in the case of floating
rate Rental Payments, the index applicable thereto (attaching a copy of the
factual portions of the applicable transaction overview, if any), and (ii) any
default notices issued, in each case with respect to the Assets, in such detail
as WEST may request from time to time.

(b)        A detailed statement of the cash receipts and disbursements with
respect to the Assets for the preceding month in such details as WEST may
request from time to time.

(c)        A detailed statement of certain expected cash disbursements in
respect of technical and other leasing expenditures, overheads and Usage Fees
expenditures on a monthly basis for three months (a “Forecast”) (it being
understood that any such Forecast may be based upon historical cash flow
patterns), in such detail as WEST and the Servicer may agree from time to time.

(d)        A detailed statement of receivables (including details, if any, of
any set-offs among Lessee receivables, Usage Fees and security deposits)
analyzed by Lessee and by region for each account balance outstanding (including
with respect to restructured Leases), categorized by number of days outstanding,
in such detail as WEST may request from time to time.

(e)        A report on all pending and potential litigation (with respect to
which the Servicer has received written notice of threatening litigation, which,
in the reasonable judgment of the Servicer, is material) involving any Asset of
which the Servicer has written notice.

(f)        Such other information as may required pursuant to Section 2.14 of
the Indenture.

SECTION 8.02.    Other Information.  (a) To the extent the Servicer is in
possession of the relevant information, the Servicer shall prepare and submit to
WEST the following information with respect to each Person within the Serviced
Group:

(i)         promptly after the occurrence thereof, notify WEST of any accident
or incident of which the Servicer has notice involving any Asset; and

(ii)       upon WEST’s request therefor, information with respect to
transactions relating to Assets necessary for any Person within the Serviced
Group to prepare statutory returns with respect to contractors engaged by the
Servicer on behalf of such Person.

(b)        The Servicer will make available to WEST and its advisers and
designees, subject to their reasonable availability, and at reasonable times and
upon reasonable notice, the Servicer’s directors, officers, employees,
representatives, advisers and other agents, in order to provide to WEST and its
advisers and designees information (to the extent the Servicer has





48

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

possession thereof) with regard to the Assets (including in response to
inquiries with respect to the reports provided to WEST by the Servicer pursuant
to Sections 8.01 and 8.02 of this Schedule 2.02(a)) which may be required by
WEST.  In furtherance thereof, in order to facilitate each Person within the
Serviced Group carrying out its responsibilities upon the request of WEST, the
Servicer shall make available (through physical attendance or telephonic
conference) such officers and employees, depending on such persons’ reasonable
availability, that WEST shall reasonably deem appropriate for meetings with
WEST’s representatives to provide to WEST information, and response to
inquiries, with respect to the reports provided to WEST by the Servicer pursuant
to Sections 8.01 and 8.02 of this Schedule 2.02(a).

SECTION 8.03.    Ratings Information.  Upon request by WEST, the Servicer shall
provide to WEST such information and data (to the extent the Servicer has
possession thereof) about the Assets and other assistance relating to the Assets
as WEST and the Servicer shall deem reasonably necessary or appropriate in
connection with providing information to the Rating Agencies for WEST’s debt
ratings or the ratings of any public securitization debt issued by an Affiliate
of WEST.

SECTION 8.04.    Custody of Documents.  The Servicer agrees to hold all original
documents of any Person within the Serviced Group that relate to the Assets in
the possession of the Servicer in safe custody, by application of the measures
comparable to those the Servicer uses in the retention of its own original
documents of a similar nature.

SECTION 8.05.    Financial Statements.   The Servicer shall promptly notify and
provide a copy to the Indenture Trustee within ten days upon its filing of any
Form 10-K and Form 10-Q with the SEC.

 





49

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule 4.01(a)

 

ASSETS

 

 

Manufacturer

Model

ESN/MSN

1.

General Electric

[**]

[**]

2.

General Electric

[**]

[**]

3.

General Electric

[**]

[**]

4.

General Electric

[**]

[**]

5.

General Electric

[**]

[**]

6.

General Electric

[**]

[**]

7.

General Electric

[**]

[**]

8.

CFM International

[**]

[**]

9.

CFM International

[**]

[**]

10.

CFM International

[**]

[**]

11.

CFM International

[**]

[**]

12.

CFM International

[**]

[**]

13.

CFM International

[**]

[**]

14.

CFM International

[**]

[**]

15.

CFM International

[**]

[**]

16.

CFM International

[**]

[**]

17.

CFM International

[**]

[**]

18.

CFM International

[**]

[**]

19.

CFM International

[**]

[**]

20.

CFM International

[**]

[**]

 





50

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

Manufacturer

Model

ESN/MSN

21.

CFM International

[**]

[**]

22.

CFM International

[**]

[**]

23.

CFM International

[**]

[**]

24.

CFM International

[**]

[**]

25.

CFM International

[**]

[**]

26.

CFM International

[**]

[**]

27.

CFM International

[**]

[**]

28.

CFM International

[**]

[**]

29.

CFM International

[**]

[**]

30.

CFM International

[**]

[**]

31.

CFM International

[**]

[**]

32.

General Electric

[**]

[**]

33.

General Electric

[**]

[**]

34.

General Electric

[**]

[**]

35.

CFM International

[**]

[**]

36.

Pratt &Whitney

[**]

[**]

37.

Rolls-Royce

[**]

[**]

38.

International Aero Engines

[**]

[**]

39.

International Aero Engines

[**]

[**]

40.

International Aero Engines

[**]

[**]

41.

International Aero Engines

[**]

[**]

42.

International Aero Engines

[**]

[**]

43.

International Aero Engines

[**]

[**]

44.

International Aero Engines

[**]

[**]

 





51

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

Manufacturer

Model

ESN/MSN

45.

International Aero Engines

[**]

[**]

46.

International Aero Engines

[**]

[**]

47.

CFM International

[**]

[**]

48.

CFM International

[**]

[**]

49.

International Aero Engines

[**]

[**]

50.

International Aero Engines

[**]

[**]

51.

International Aero Engines

[**]

[**]

52.

International Aero Engines

[**]

[**]

53.

International Aero Engines

[**]

[**]

54.

CFM International

[**]

[**]

55.

CFM International

[**]

[**]

56.

Boeing

[**]

[**]

 

 





52

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Schedule 8.01

 

CONDITIONS TO EFFECTIVENESS

1.         Each appendix, annex, exhibit or schedule to the Servicing Agreement
shall have been completed, to the reasonable satisfaction of the Servicer and
delivered with the Servicing Agreement, on the Initial Closing Date.

2.         Each Person within the Serviced Group shall have executed and
delivered to the Servicer a power of attorney contemplated by Section 13.08.

3.         WEST and each other Person within the Serviced Group shall have
delivered to the Servicer, in form and substance reasonably satisfactory to the
Servicer:

(A)       an Officer’s Certificate dated the Initial Closing Date or, as
applicable, the date such Person accedes to the Servicing Agreement pursuant to
a Serviced Group Member Supplement,  certifying as to:

(1)        the attached certificates of incorporation, corporate charter,
memorandum and articles of association, memorandum of association, constitution,
by-laws, bye-laws, certificate of trust, trust agreement and other constituent
documents of such Person, recently certified, in the case of any such document
filed with the secretary of state or similar Governmental Authority of the
jurisdiction in which such Person is organized by such Governmental Authority;

(2)        the absence of amendments to any constituent document since the date
of the last amendment (a) shown on the official evidence as to filed constituent
documents furnished pursuant to (1) above if such official evidence is available
and (b) in any event reflected in the constituent documents furnished pursuant
to (1) above;

(3)        resolutions or other written evidence of corporate or trustee action
of the Board and, if applicable, the shareholders of such Person duly
authorizing or ratifying the execution, delivery and performance by such Person
of the Servicing Agreement and the absence of any modification, amendment or
revocation thereof or any other resolutions relating thereto;

(4)        the absence of proceedings for the dissolution, liquidation,
receivership or similar proceedings with respect to such Person;

(5)        if applicable, its corporate seal; and

(6)        the incumbency and signatures of the individuals authorized to
execute and deliver documents on such Person’s behalf; and

(B)       to the extent available from appropriate Governmental Authorities,
recent official evidence from appropriate Governmental Authorities of
appropriate jurisdictions as to constituent documents on file, good standing,
payment of franchise taxes and qualification to do business in the jurisdiction
in which such Person is organized.





53

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

4.         WEST and each other Person within the Serviced Group shall have
delivered to the Servicer an Officer’s Certificate dated the Initial Closing
Date or, as applicable, the date such Person accedes to the Servicing Agreement
pursuant to a Serviced Group Member Supplement, in form and substance reasonably
satisfactory to the Servicer, stating that, to the knowledge of the signatory:

(A)       each representation and warranty of such Person contained in the
Servicing Agreement is true and correct in all material respects as of such
date;

(B)       such Person has duly performed and complied in all material respects
with all covenants, agreements and conditions contained in the Servicing
Agreement required to be performed or complied with by it on or before such
date; and

(C)       no event has occurred and is continuing or condition exists or would
result from the consummation of any transaction contemplated by the Servicing
Agreement that constitutes, or with the giving of notice or lapse of time or
both would constitute, a default in any material respect under the Servicing
Agreement or a breach thereof or would give any party thereto the right to
terminate, or not to perform any material obligation under, any thereof.

5.         The Servicer shall have delivered to WEST, in form and substance
reasonably satisfactory to WEST:

(A)       a certificate dated the Initial Closing Date of the secretary, any
assistant secretary or other appropriate officer of the Servicer certifying as
to:

(1)        the attached constituent documents of the Servicer, recently
certified, in the case of any such document filed with the secretary of state or
similar Governmental Authority of the jurisdiction in which the Servicer is
organized by such Governmental Authority;

(2)        the absence of amendments to any constituent document since the date
of the last amendment (a) shown on the official evidence as to filed constituent
documents furnished pursuant to (1) above if such official evidence is available
and (b) in any event reflected in the constituent documents furnished pursuant
to (1) above;

(3)        resolutions or other written evidence of corporate action of
the  Servicer duly authorizing or ratifying the execution, delivery and
performance by the Servicer of the Servicing Agreement and the absence of any
modification, amendment or revocation thereof or any other resolutions relating
thereto;

(4)        the absence of proceedings for the dissolution, liquidation,
receivership or similar proceedings with respect to the Servicer;

(5)        if applicable, its corporate seal;

(6)        the incumbency and signatures of the individuals authorized to
execute and deliver documents on the Servicer’s behalf; and





54

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

(7)        to the extent available from appropriate Governmental Authorities,
recent official evidence from appropriate Governmental Authorities of
appropriate jurisdictions as to constituent documents on file, payment of
franchise taxes and qualification to do business in the jurisdiction in which
the Servicer is organized.

6.         The Servicer shall have delivered to WEST an Officer’s Certificate
dated the Initial Closing Date, in form and substance reasonably satisfactory to
WEST, stating that, to the knowledge of the signatory:

(A)       each representation and warranty of the Servicer contained in the
Servicing Agreement is true and correct in all material respects as of the
Initial Closing Date;

(B)       the Servicer has duly performed and complied in all material respects
with all covenants, agreements and conditions contained in the Servicing
Agreement required to be performed or complied with by it on or before the
Initial Closing Date; and

(C)       no event has occurred and is continuing or condition exists or would
result from the consummation of any transaction contemplated by the Servicing
Agreement that constitutes, or with the giving of notice or lapse of time or
both would constitute, a default in any material respect under the Servicing
Agreement by the Servicer or a breach thereof by the Servicer or would give any
party thereto the right to terminate, or not to perform any material obligation
under, the Servicing Agreement.

 





55

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

EXHIBIT A

FORM OF OPERATING BUDGET AND

ASSET EXPENSES BUDGET FOR THE INITIAL PERIOD

 

Period:

 

Cash Income:

Lease Revenues

Interest Income

Sales Proceeds

Subtotal

Cash Operating Expenses:

Servicer Fees

Administrative Agent Fees

 

Independent Controlling Trustee Fees:

Security Filing Fees

Office rent, file storage, transport

2018 Insurance Premiums**

Subtotal

Prepaid or Accruals (see detail):

Owner Trustee Fees*

Indenture Trustee Fees*

 

Engine Trustee Fees**

2018 Insurance Premium Accruals***

Appraisals***

Audit***

Maintenance Reserve Evaluation***

Subtotal

 

Depreciation

Interest Expense:

Series A  Interest

Series B  Interest

 

Subtotal

 

Pre-tax Cash Income

Detail of Prepaids/Accruals (WEST IV Expenses):

Owner Trustee Annual Fee*

Indenture Trustee Annual Fee*

Security Trustee Annual Fee*

 

Appraisals***

Audit***

Detail of Prepaids/Accruals (Asset Expenses):

2018 Insurance Premiums**

2019 Insurance Premium Accruals***

Budgeted Assets Expenses per Month:

Asset Trustee Fees per Engine**

Legal Opinions ($[_____] each, 4 per year)

Annual Technical Advisors

Annual Shipping





56

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

Projected Required Maintenance (Airworthiness Directives/Service Bulletins):

 

Serial Number

Required Maintenance

Projected Cost

Maintenance Reserves

Net Reserves

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 





57

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

EXHIBIT B

FORM OF SERVICED GROUP MEMBER SUPPLEMENT

[_________], 20[_]

Reference is made to the Servicing Agreement dated as of August 22, 2018 (as
amended, supplemented or otherwise modified, the “Servicing Agreement”), among
Willis Lease Finance Corporation, Willis Engine Structured Trust IV, and the
other parties thereto, including any party thereto which has heretofore signed
an agreement in substantially the form of this Serviced Group Member Supplement.

The undersigned (the “New Party”) agrees, as of the date of this Serviced Group
Member Supplement, to be considered a party to the Servicing Agreement for all
purposes, as if an original signatory to the Servicing Agreement, and to be
bound by the terms of the Servicing Agreement.  The New Party hereby makes the
representations and warranties set forth in Section 4.01 of the Servicing
Agreement as if such representations and warranties were set forth herein,
except that for this purpose all references in such Sections to “the Initial
Closing Date” or “the date hereof” shall be deemed to refer instead to the date
of this Serviced Group Member Supplement.

[The New Party confirms for the benefit of each other party to the Servicing
Agreement that, pursuant to and as required by Section 13.04 of the Servicing
Agreement,  it has appointed [insert name and address of process agent] as its
Process Agent.]1

This Serviced Group Member Supplement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

THIS SERVICED GROUP MEMBER SUPPLEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS.

IN WITNESS WHEREOF, this Serviced Group Member Supplement has been duly executed
on the date first written above.

 

 

 

 

 

 

--------------------------------------------------------------------------------

1   To be deleted if the New Party has a place of business in the United States.





58

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission.

 

 

[                     ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

59

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------